Exhibit 10.1

 

Execution Version

 

 

 



$500,000,000

 

CREDIT AGREEMENT

dated as of April 18, 2017,

by and among

US ECOLOGY, INC.,
as Borrower,

the LENDERS referred to herein,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,

and

BANK OF AMERICA, N.A.,
as Issuing Lender

WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

as Syndication Agent

 

BANK OF MONTREAL, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL
ASSOCIATION,

as Co-Documentation Agents

 



 

 

 



   

 

 



Table of Contents

 

ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Definitions
and Provisions 35 SECTION 1.3 Accounting Terms 35 SECTION 1.4 UCC Terms 36
SECTION 1.5 Rounding 36 SECTION 1.6 References to Agreement and Laws 36 SECTION
1.7 Times of Day 36 SECTION 1.8 Letter of Credit Amounts 36 SECTION 1.9
Guarantees 36 SECTION 1.10 Covenant Compliance Generally 36       ARTICLE II
REVOLVING CREDIT FACILITY 37 SECTION 2.1 Revolving Credit Loans 37 SECTION 2.2
Swingline Loans 38 SECTION 2.3 Procedure for Advances of Revolving Credit Loans
and Swingline Loans 40 SECTION 2.4 Repayment and Prepayment of Revolving Credit
and Swingline Loans 41 SECTION 2.5 Permanent Reduction of the Revolving Credit
Commitment 42 SECTION 2.6 Termination of Revolving Credit Facility 42      
ARTICLE III LETTER OF CREDIT FACILITY 43 SECTION 3.1 L/C Commitment 43 SECTION
3.2 Procedure for Issuance of Letters of Credit 43 SECTION 3.3 Commissions and
Other Charges 44 SECTION 3.4 L/C Participations 44 SECTION 3.5 Reimbursement
Obligation of the Borrower 45 SECTION 3.6 Obligations Absolute 46 SECTION 3.7
Effect of Letter of Credit Application 46 SECTION 3.8 Reporting of Letter of
Credit Information and L/C Commitment 46 SECTION 3.9 Letters of Credit Issued
for Subsidiaries 47       ARTICLE IV TERM LOAN FACILITY 47 SECTION 4.1
[Reserved]. 47 SECTION 4.2 Procedure for Advance of Term Loans 47 SECTION 4.3
Repayment of Term Loans 47 SECTION 4.4 Prepayments of Term Loans 47 ARTICLE V
GENERAL LOAN PROVISIONS 50     SECTION 5.1 Interest 50 SECTION 5.2 Notice and
Manner of Conversion or Continuation of Loans 51 SECTION 5.3 Fees 52 SECTION 5.4
Manner of Payment 53 SECTION 5.5 Evidence of Indebtedness 53 SECTION 5.6 Sharing
of Payments by Lenders 54 SECTION 5.7 Administrative Agent’s Clawback 54 SECTION
5.8 Changed Circumstances 55      

 

 



 i 

 

 

SECTION 5.9 Indemnity 56 SECTION 5.10 Increased Costs 56 SECTION 5.11 Taxes 57
SECTION 5.12 Mitigation Obligations; Replacement of Lenders 61 SECTION 5.13
Incremental Loans 62 SECTION 5.14 Cash Collateral 66 SECTION 5.15 Defaulting
Lenders 67 SECTION 5.16 Extension of Term Loans and Revolving Credit Commitments
69       ARTICLE VI CONDITIONS OF CLOSING AND BORROWING 72 SECTION 6.1
Conditions to Closing and Initial Extensions of Credit 72 SECTION 6.2 Conditions
to All Extensions of Credit 75       ARTICLE VII REPRESENTATIONS AND WARRANTIES
OF THE CREDIT PARTIES 76 SECTION 7.1 Organization; Power; Qualification 76
SECTION 7.2 Ownership 77 SECTION 7.3 Authorization; Enforceability 77 SECTION
7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. 77
SECTION 7.5 Compliance with Law; Governmental Approvals 78 SECTION 7.6 Tax
Returns and Payments 78 SECTION 7.7 Intellectual Property Matters 78 SECTION 7.8
Environmental Matters 78 SECTION 7.9 Employee Benefit Matters 79 SECTION 7.10
Margin Stock 80 SECTION 7.11 Government Regulation 81 SECTION 7.12 Insurance
Matters 81 SECTION 7.13 Employee Relations 81 SECTION 7.14 Burdensome Provisions
81 SECTION 7.15 Financial Statements 81 SECTION 7.16 No Material Adverse Change
82 SECTION 7.17 Solvency 82 SECTION 7.18 Title to Properties 82 SECTION 7.19
Litigation 82 SECTION 7.20 Anti-Corruption Laws and Sanctions 82 SECTION 7.21
Absence of Defaults 83 SECTION 7.22 Senior Indebtedness Status 83 SECTION 7.23
Disclosure 83 SECTION 7.24 Security Documents 83 SECTION 7.25 EEA Financial
Institution 84       ARTICLE VIII AFFIRMATIVE COVENANTS 84 SECTION 8.1 Financial
Statements and Budgets 84 SECTION 8.2 Certificates; Other Reports 85 SECTION 8.3
Notice of Litigation and Other Matters 87 SECTION 8.4 Preservation of Corporate
Existence and Related Matters 88 SECTION 8.5 Maintenance of Property and
Licenses 88 SECTION 8.6 Insurance 88 SECTION 8.7 Accounting Methods and
Financial Records 89 SECTION 8.8 Payment of Taxes and Other Obligations 89
SECTION 8.9 Compliance with Laws and Approvals 89

 

 

 



 ii 

 

 

SECTION 8.10 Environmental Laws 89 SECTION 8.11 Compliance with ERISA 89 SECTION
8.12 Compliance with Terms of Leaseholds 90 SECTION 8.13 Visits and Inspections
90 SECTION 8.14 Additional Subsidiaries 90 SECTION 8.15 [Reserved]. 91 SECTION
8.16 Use of Proceeds 92 SECTION 8.17 Compliance with Anti-Corruption Laws and
Sanctions 92 SECTION 8.18 Further Assurances 92 SECTION 8.19 Post-Closing
Matters 92       ARTICLE IX NEGATIVE COVENANTS 93 SECTION 9.1 Indebtedness 93
SECTION 9.2 Liens 95 SECTION 9.3 Investments 97 SECTION 9.4 Fundamental Changes
100 SECTION 9.5 Asset Dispositions 101 SECTION 9.6 Restricted Payments 101
SECTION 9.7 Transactions with Affiliates 102 SECTION 9.8 Accounting Changes;
Organizational Documents 103 SECTION 9.9 Payments and Modifications of Certain
Indebtedness 103 SECTION 9.10 No Further Negative Pledges; Restrictive
Agreements 104 SECTION 9.11 Nature of Business 105 SECTION 9.12 Sale Leasebacks
105 SECTION 9.13 Financial Covenant 105       ARTICLE X DEFAULT AND REMEDIES 106
SECTION 10.1 Events of Default 106 SECTION 10.2 Remedies 108 SECTION 10.3 Rights
and Remedies Cumulative; Non-Waiver; etc. 108 SECTION 10.4 Crediting of Payments
and Proceeds 109 SECTION 10.5 Administrative Agent May File Proofs of Claim 110
SECTION 10.6 Credit Bidding 110       ARTICLE XI THE ADMINISTRATIVE AGENT 111
SECTION 11.1 Appointment and Authority 111 SECTION 11.2 Rights as a Lender 112
SECTION 11.3 Exculpatory Provisions 112 SECTION 11.4 Reliance by the
Administrative Agent 113 SECTION 11.5 Delegation of Duties 113 SECTION 11.6
Resignation of Administrative Agent 113 SECTION 11.7 Non-Reliance on
Administrative Agent and Other Lenders 114 SECTION 11.8 No Other Duties, Etc.
115 SECTION 11.9 Collateral and Guaranty Matters 115 SECTION 11.10 Secured Hedge
Agreements and Secured Cash Management Agreements 116       ARTICLE XII
MISCELLANEOUS 116 SECTION 12.1 Notices 116 SECTION 12.2 Amendments, Waivers and
Consents 118 SECTION 12.3 Expenses; Indemnity 122

 

 

 



 iii 

 

 

SECTION 12.4 Right of Setoff 124 SECTION 12.5 Governing Law; Jurisdiction, Etc.
124 SECTION 12.6 Waiver of Jury Trial 125 SECTION 12.7 Reversal of Payments 125
SECTION 12.8 [Reserved] 126 SECTION 12.9 Successors and Assigns; Participations
126 SECTION 12.10 Treatment of Certain Information; Confidentiality 130 SECTION
12.11 Performance of Duties 131 SECTION 12.12 All Powers Coupled with Interest
131 SECTION 12.13 Survival 131 SECTION 12.14 Titles and Captions 131 SECTION
12.15 Severability of Provisions 131 SECTION 12.16 Counterparts; Integration;
Effectiveness; Electronic Execution 131 SECTION 12.17 Term of Agreement 132
SECTION 12.18 USA PATRIOT Act 132 SECTION 12.19 No Advisory or Fiduciary
Responsibility 132 SECTION 12.20 Inconsistencies with Other Documents 133
SECTION 12.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 133

 

 

 

 

 

 

 

 

 

 

 



 iv 

 

 

 



EXHIBITS     Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Term Loan Note Exhibit B - Form of Notice
of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form
of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation
Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of
Assignment and Assumption Exhibit H-1 - Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2 - Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Participants) Exhibit H-3 - Form of U.S.
Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4 - Form
of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)   -   SCHEDULES
    Schedule 1.1(a)(1) - Existing Comerica Letters of Credit Schedule 1.1(a)(2)
- Existing Wells Fargo Letters of Credit Schedule 1.1(b) - Commitments and
Commitment Percentages Schedule 1.1(c) - At-Risk Pension Plans or Multiemployer
Plans Schedule 7.1 - Jurisdictions of Organization and Qualification Schedule
7.2 - Subsidiaries and Capitalization Schedule 7.6 - Tax Matters Schedule 7.9 -
ERISA Plans Schedule 7.13 - Labor and Collective Bargaining Agreements Schedule
7.18 - Real Property Schedule 7.19 - Litigation Schedule 7.24(a) - UCC Filing
Offices Schedule 8.19 - Post-Closing Matters Schedule 9.1 - Existing
Indebtedness Schedule 9.2 - Existing Liens Schedule 9.3 - Existing Loans,
Advances and Investments Schedule 9.7 - Transactions with Affiliates

 

 



 v 

 

 

CREDIT AGREEMENT, dated as of April 18, 2017, by and among US ECOLOGY, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders, as Swingline Lender and as
an Issuing Lender, and BANK OF AMERICA, N.A., as an Issuing Lender.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1               Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Fee Letter” means that certain Fee Letter, dated as of March 20, 2017, by
and between Wells Fargo Bank and the Borrower.

 

“Agent Parties” means the Administrative Agent or any of its Related Parties.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

 

 



 1 

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses, binding
written government approvals, binding written government interpretations and
orders of courts or Governmental Authorities and all orders and decrees of all
courts and arbitrators.

 

“Applicable Margin” means, in the case of the Revolving Credit Loans and
Revolving Credit Commitments, the corresponding percentages per annum as set
forth below based on the Consolidated Total Net Leverage Ratio:

 

Pricing Level Consolidated Total Net Leverage Ratio LIBOR + Base Rate +
Commitment Fee I Equal to or greater than 3.25 to 1.00 2.00% 1.00% 0.35% II
Equal to or greater than 2.50 to 1.00, but less than 3.25 to 1.00 1.75% 0.75%
0.30% III Equal to or greater than 1.75 to 1.00, but less than 2.50 to 1.00
1.50% 0.50% 0.25% IV Equal to or greater than 1.00 to 1.00, but less than 1.75
to 1.00 1.25% 0.25% 0.20% V Less than 1.00 to 1.00 1.00% 0.00% 0.175%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
Calculation Date with respect to the first full fiscal quarter occurring after
the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level I until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly (but in any event within
five (5) Business Days) deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Net Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall promptly (but
in any event within five (5) Business Days) and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.

 

 

 



 2 

 

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of Wells Fargo Securities and MLPF&S (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.

 

“Arrangers Fee Letter” means that certain Fee Letter, dated as of March 20,
2017, by and among Wells Fargo Bank, Wells Fargo Securities, BANA, MLPF&S and
the Borrower.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests
(other than Equity Interests in the Borrower)) by any Credit Party or any
Subsidiary thereof (or the granting of any option or other right to do any of
the foregoing), and any issuance of Equity Interests by any Subsidiary of the
Borrower to any Person that is not a Credit Party or any Subsidiary thereof
(other than any issuance of directors’ qualifying shares or of nominal amounts
of other Equity Interests that are required to be held by specified Persons
under Applicable Law). The term “Asset Disposition” shall not include (a) the
sale of inventory in the ordinary course of business, (b) the transfer of assets
to the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the transfer by
any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer), (h) the transfer by any Non-Guarantor Subsidiary
of its assets to any other Non-Guarantor Subsidiary, (i) Investments permitted
under Section 9.3, (j) Restricted Payments permitted under Section 9.6, and (k)
sales, transfers or other dispositions not in excess of $5,000,000 in the
aggregate in any Fiscal Year.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

 

 



 3 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BANA” means Bank of America, N.A.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable); provided that in no event shall
the Base Rate applicable to the Revolving Credit Loans be less than the
Revolving Credit Loan Base Rate Floor.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Bona Fide Lending Entity” shall mean any bona fide (A) debt fund, (B)
investment vehicle, (C) regulated bank entity or (D) non-regulated lending
entity that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.

 

“Borrower” means US Ecology, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a Consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (a “Capital Lease”), and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

 

 



 4 

 

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lenders, the Swingline Lender or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swingline Loans, cash or deposit account balances
or, if the Administrative Agent, the applicable Issuing Lender and the Swingline
Lender shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred and eighty (180) days from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred and seventy
(270) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred and eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency, (d) time deposits maturing no more than one hundred
and eighty (180) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) investments in “money
market funds” within the meaning of Rule 2a-7 of the Investment Company Act of
1940, as amended, that have the highest ratings available from S&P and Moody’s
and portfolio assets of at least $5,000,000,000, and substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and (f) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent, an Affiliate of the Administrative Agent, an
Arranger or an Affiliate of an Arranger or (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Closing Date), is
a party to a Cash Management Agreement with a Credit Party, in each case in its
capacity as a party to such Cash Management Agreement.

 

“Change in Control” means an event or series of events by which:

 

(a)              (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time, directly or indirectly, of more than thirty-five percent (35%)
of the Equity Interests of the Borrower entitled to vote in the election of
members of the board of directors (or equivalent governing body) of the Borrower
or (ii) a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower shall not constitute Continuing Directors; or

 

 

 



 5 

 

 

(b)             there shall have occurred under any indenture or other
instrument evidencing any Indebtedness or Disqualified Equity Interests in
excess of $25,000,000 any “change in control” or similar provision (as set forth
in the indenture, agreement or other evidence of such Indebtedness) obligating
the Borrower or any of its Subsidiaries to repurchase, redeem or repay all or
any part of the Indebtedness or Disqualified Equity Interests provided for
therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Co-Documentation Agents” means each of Bank of Montreal, PNC Bank, National
Association and U.S. Bank National Association, in its capacity as
co-documentation agent.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

 

 



 6 

 

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP (if applicable): (a) Consolidated Net
Income for such period plus (b) the sum of the following, without duplication,
to the extent deducted in determining Consolidated Net Income for such period:
(i) income taxes, (ii) Consolidated Interest Expense and (iii) amortization,
depreciation and other non-cash items (except to the extent that such non-cash
items are reserves or accruals for cash charges to be taken in the future),
(iv) extraordinary, unusual or non-recurring losses and charges, (v) Transaction
Costs incurred in connection with the Transactions, (vi) non-cash accretion and
adjustments of closure/post-closure obligations, (vii) non-cash stock based
compensation charges, (viii) expenses incurred in connection with closing
facilities or facility relocations and (ix) fees and expenses incurred (w) to
source, evaluate, diligence and make an Investment permitted hereunder, (x) in
connection with the issuance, prepayment or amendment of or refinancing of
Indebtedness permitted hereunder (including all fees and expenses of the agent
or lenders under any such Indebtedness), (y) in connection with a disposition of
assets or property of the Borrower or any of its Subsidiaries outside of the
ordinary course of business permitted hereunder or (z) in connection with an
Equity Issuance permitted hereunder, in each case under this clause (ix) whether
or not such transaction is consummated less (c) the sum of the following,
without duplication, to the extent included in determining Consolidated Net
Income for such period: (i) interest income, (ii) any extraordinary, unusual or
non-recurring gains and (iii) non-cash gains or non-cash items increasing
Consolidated Net Income (excluding any such non-cash item to the extent it
represents the reversal of an accrual or a reserve for a potential cash charge
in any prior period that was not added back to Consolidated EBITDA in a prior
period). Notwithstanding the foregoing, with respect to any Specified
Transactions, Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, with respect to any Person at any date
and without duplication, the sum of the following: (a) all obligations for
borrowed money including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person; (b) all
obligations to pay the deferred purchase price of property or services of any
such Person, except (i) trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person and (ii) earn-outs, hold-backs and other deferred payment of
consideration in respect of permitted acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP; (c) the Attributable Indebtedness of such
Person with respect to such Person’s Capital Lease Obligations and synthetic
leases (regardless of whether accounted for as indebtedness under GAAP); (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business); (e) all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including Indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that if such obligations have not been assumed, the amount of
such Indebtedness included for the purpose of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) all obligations of any such Person in respect of
Disqualified Equity Interests; and (g) all Guarantees of any such Person with
respect to any of the foregoing; provided that intercompany Indebtedness amongst
the Borrower and its Wholly-Owned Subsidiaries shall not constitute Consolidated
Funded Indebtedness.

 

 

 



 7 

 

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements and amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness) for such period.

 

“Consolidated Net Funded Indebtedness” means, at any date of determination, (a)
the amount of Consolidated Funded Indebtedness of the Borrower and its
Subsidiaries at such date, on a consolidated basis, minus (b) Unrestricted Cash
at such date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
(d) any gain or loss from asset dispositions outside of the ordinary course of
business during such period, (e) any non-cash gain or loss from arrangements
under Hedge Agreements and (f) any non-cash foreign currency translation gain or
loss.

 

“Consolidated Tangible Assets” shall mean, as of any date of determination, (a)
the total assets of the Borrower and its Subsidiaries as set forth on the
consolidated balance sheet of the Borrower as of the last day of the fiscal
quarter most recently ended for which financial statements have been (or were
required to be) delivered pursuant to Section 8.1(a) or 8.1(b), as applicable,
minus (b) all cash and Cash Equivalents of the Borrower and its Subsidiaries
reflected on such balance sheet, minus (c) the total goodwill and other
intangible assets of the Borrower and its Subsidiaries reflected on such balance
sheet, all calculated (i) on a consolidated basis in accordance with GAAP and
(ii) on a Pro Forma Basis after giving effect to any acquisition or disposition
of a Person or assets that have occurred on or after the last day of such fiscal
quarter for which financial statements have been (or were required to be)
delivered pursuant to Section 8.1(a) or 8.1(b).

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Funded Indebtedness on such date to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

 

 

 



 8 

 

 

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each Issuing Lender that is entitled to Cash
Collateral hereunder at the time such control agreement is executed.

 

“Covenant Facility” means the Revolving Credit Commitments and the Revolving
Credit Facility (and the Loans thereunder), each Series of Incremental Term
Loans and Incremental Term Loan Commitments that is designated as a “Covenant
Facility” pursuant to the Lender Joinder Agreement for such Series of
Incremental Term Loans or Incremental Term Loan Commitments, each Series of
Replacement Term Loans that is designated as a “Covenant Facility” pursuant to
the applicable amendment effectuating such Series of Replacement Term Loans, and
each Series of Term Loans or Term Loan Commitments extended pursuant to an
Extension Amendment that was previously designated as a “Covenant Facility”
(i.e., prior to such extension) or is designated as a “Covenant Facility”
pursuant to the applicable Extension Amendment.

 

“Covenant Facility Acceleration” means that (a) the Commitments under any
Covenant Facility have been terminated and (b) the principal amount of all Loans
under such Covenant Facility, if any, have been declared to be due and payable
by the Lenders under such Covenant Facility pursuant to Section 10.2.

 

“Covenant Lender” means a Lender under a Covenant Facility.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

 

 



 9 

 

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) after
the date of this Agreement, has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or (e)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Revolving Credit Maturity Date or Term
Loan Maturity Date in effect under this Agreement; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of current or former
employees, officers, directors or consultants of the Borrower or its
Subsidiaries or by any such plan to such individuals, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

 

 



 10 

 

 

“Disqualified Lender” means (a) bona fide competitors of the Borrower and its
Subsidiaries designated in writing to the Administrative Agent prior to the date
hereof, (b) certain banks, financial institutions and other entities designated
in writing to the Administrative Agent by the Borrower prior to the date hereof,
(c) any Affiliate of any Person referred to in clause (a) or (b) of this
definition that has been specified in writing to the Administrative Agent by the
Borrower and (d) any Person that is readily identifiable on the basis of its
name as an Affiliate of any Person referred to in clause (a) or (b) of this
definition; provided that the Borrower shall be permitted to supplement the
lists of Disqualified Lenders referenced in clauses (a) and (b) of this
definition upon reasonable notice after the date hereof in the form of a written
supplement provided to the Administrative Agent to the extent, in the case of a
supplement to the list referenced in clause (b) above, such supplement is
reasonably acceptable to the Administrative Agent. Any written supplement to the
list of Disqualified Lenders (whether pursuant to clause (c) of this definition
or the proviso to the first sentence of this definition) shall become effective
two Business Days after delivery to the Administrative Agent, and shall not
apply retroactively to disqualify the transfer of an interest in the Credit
Facility that was effective prior to the effective date of such supplement. In
no event shall a Bona Fide Lending Entity be a Disqualified Lender, unless such
Bona Fide Lending Entity is identified under clause (b) above, or as an
Affiliate of entity identified under clause (b) above pursuant to clause (c) or
(d) above. Upon request by any Lender or prospective Lender, the list of
Disqualified Lenders shall be distributed to such Lender or prospective Lender
and the Borrower hereby consents to such distribution.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary created or organized in the United
States or under the law of the United States or of any U.S. state or the
District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any tranche (or Series) of commitments or loans
under this Agreement, the effective yield on such tranche (or Series) as
reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest rate benchmark floors and all fees,
including recurring, up-front or similar fees or original issue discount (in the
case of up-front fees and original issue discount, amortized over the shorter of
(x) the life of such loans and (y) the four years following the date of
incurrence thereof) payable generally to lenders making such loans or
commitments, but excluding (i) any arrangement, structuring, underwriting or
other fees payable to the Arrangers (or their Affiliates) or, with respect to
Incremental Term Loans or Incremental Revolving Credit Commitments of any
Series, to one or more other arrangers (or their Affiliates), in connection
therewith that are not generally shared with the lenders thereunder and (ii) any
customary consent fees paid generally to consenting lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

 

 



 11 

 

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate, in any
case, excluding a Multiemployer Plan.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, Liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings brought or threatened by any Person and
relating in any way to any actual or alleged violation by Borrower or any of its
Subsidiaries of, or liability of Borrower or any of its Subsidiaries under, any
Environmental Law or relating to any permit issued, or any approval given, to
Borrower or any of its Subsidiaries under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief,
or for damages to any persons or property, resulting from Hazardous Materials or
otherwise arising from applicable Environmental Laws (including common law) and
including without limitation any alleged injury or threat of injury to public
health or the environment.

 

“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws (including common law), statutes, ordinances, codes,
rules, regulations, permits, licenses, written approvals, binding written
interpretations and orders of courts or Governmental Authorities, relating to
the protection of public health from exposure to Hazardous Materials or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Equity Issuance” means (a) any issuance by the Borrower or any other Credit
Party of shares of its Equity Interests to any Person that is not a Credit Party
(including, without limitation, in connection with the exercise of options or
warrants or the conversion of any debt securities to equity but excluding any
issuance of directors’ qualifying shares or of nominal amounts of other Equity
Interests that are required to be held by specified Persons under Applicable
Law) and (b) any capital contribution from any Person that is not a Credit Party
into any Credit Party or any first-tier Subsidiary of any Credit Party. The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

 

 



 12 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit Party other than
the Borrower, any Swap Obligation if, and to the extent that, all or a portion
of the liability of such Credit Party for or the guarantee of such Credit Party
of, or the grant by such Credit Party of a security interest to secure, such
Swap Obligation (or any liability or guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the liability
for or the guarantee of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Credit Party, including under Section 2.18 of
the Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any Taxes imposed
under FATCA.

 

“Existing Comerica Letters of Credit” means those letters of credit existing on
the Closing Date and identified on Schedule 1.1(a)(1).

 

“Existing Issuing Lender Fee Letter” means that certain existing issuing lender
fee letter dated as of even date herewith, between the Borrower and Comerica
Bank.

 

 

 



 13 

 

 

“Existing Wells Fargo Letters of Credit” means those letters of credit existing
on the Closing Date and identified on Schedule 1.1(a)(2).

 

“Existing US Ecology Credit Agreement” means that certain Credit Agreement,
dated as of June 17, 2014, by and between the Borrower, Wells Fargo Bank, as
administrative agent, the lenders party thereto and the other parties party
thereto.

 

“Extended Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.16(a)(ii).

 

“Extended Revolving Loans” has the meaning assigned thereto in Section
5.16(a)(ii).

 

“Extended Term Loans” has the meaning assigned thereto in Section 5.16(a)(iii).

 

“Extending Revolving Lender” has the meaning assigned thereto in Section
5.16(a)(ii).

 

“Extending Term Lender” has the meaning assigned thereto in Section
5.16(a)(iii).

 

“Extension” has the meaning assigned thereto in Section 5.16(a).

 

“Extension Amendment” has the meaning assigned thereto in Section 5.16(c).

 

“Extension Offer” has the meaning assigned thereto in Section 5.16(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of Term Loans made by such
Lender then outstanding, or (b) the making of any Loan or participation in any
Letter of Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, the Agent Fee Letter, the Arrangers Fee
Letter and the Existing Issuing Lender Fee Letter.

 

 

 



 14 

 

 

“Financial Covenant Event of Default” has the meaning assigned thereto in
Section 10.1(d).

 

“First Tier Foreign Subsidiary” means (a) any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
or (b) any Domestic Subsidiary all or substantially all of the assets of which
consist, directly or indirectly, of Equity Interests of one or more Subsidiaries
described in clause (a) above, and in each case, the Equity Interests of which
are owned directly by any Credit Party.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(iv).

 

“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(iii).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

 

 



 15 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the benefit of the Secured Parties.

 

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority with applicable jurisdiction, (c) the
presence of which require investigation or remediation under any Environmental
Law, (d) the discharge or emission or release of which requires a permit,
license or other Governmental Approval under any Environmental Law, (e) which
are deemed by a Governmental Authority with applicable jurisdiction to
constitute a nuisance or a trespass which pose an environmental health or safety
hazard to Persons or neighboring properties, or (f) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent, an Affiliate of the
Administrative Agent, an Arranger or an Affiliate of an Arranger or (b) at the
time it (or its Affiliate) becomes a Lender or the Administrative Agent
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

 

 



 16 

 

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower with total assets having a fair market value of less than
$10,000,000.

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)              all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments of any such Person;

 

(b)             all obligations to pay the deferred purchase price of property
or services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements but only to the extent
required to be reflected as liabilities on the balance sheet of such Person in
accordance with GAAP), except trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person;

 

(c)              the Attributable Indebtedness of such Person with respect to
such Person’s Capital Lease Obligations and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

 

(d)             all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

 

 



 17 

 

 

(e)              all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including Indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that if such obligations have not been assumed, the amount of
such Indebtedness included for the purposes of this definition will be the
amount equal to the lesser of the fair market value of such property and the
amount of the Indebtedness secured;

 

(f)              all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)             all obligations of any such Person in respect of Disqualified
Equity Interests;

 

(h)             all net obligations of such Person under any Hedge Agreements;
and

 

(i)               all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Credit
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

 

“Information” has the meaning assigned thereto in Section 12.10.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if available and agreed by all of the relevant Lenders twelve (12)
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

 

(a)              the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)             if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

 

 



 18 

 

 

(c)              any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

 

(d)             no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and

 

(e)              there shall be no more than ten (10) Interest Periods in effect
at any time.

 

“Investments” has the meaning assigned thereto in Section 9.3.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date (i) Wells Fargo Bank, in its capacity as issuer
thereof, or any successor thereto or (ii) BANA, in its capacity as issuer
thereof, or any successor thereto, (b) with respect to the Existing Wells Fargo
Letters of Credit, Wells Fargo Bank, in its capacity as issuer thereof, or any
successor thereto and (c) with respect to the Existing Comerica Letters of
Credit, Comerica Bank, in its capacity as issuer thereof, or any successor
thereto.

 

“L/C Commitment” means, (a) with respect to Wells Fargo Bank, as Issuing Lender,
the lesser of (i) $37,500,000 and (ii) the Revolving Credit Commitment and (b)
with respect to BANA, as Issuing Lender, the lesser of (i) $37,500,000 and (ii)
the Revolving Credit Commitment. The aggregate L/C Commitment for all Issuing
Lenders, collectively, shall be the lesser of (a) $75,000,000 and (b) the
Revolving Credit Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Lenders.

 

 

 



 19 

 

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by an
Issuing Lender from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1, the Existing Comerica Letters of Credit and the
Existing Wells Fargo Letters of Credit.

 

“LIBOR” means,

 

(a)              for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate as set
by the ICE Benchmark Administration (“ICE”) (or the successor thereto if ICE is
no longer making such rate available) for deposits in Dollars for a period equal
to the applicable Interest Period which appears on Reuters Screen LIBOR01 Page
(or any applicable successor page) at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

 

(b)             for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate as set
by ICE (or the successor thereto if ICE is no longer making such rate available)
for deposits in Dollars for an Interest Period equal to one month (commencing on
the date of determination of such interest rate) which appears on the Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice as reasonably determined by the Administrative
Agent; provided that if such market practice is reasonably determined by the
Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent.

 

Notwithstanding the foregoing, in no event shall LIBOR (i) applicable to the
Revolving Credit Loans that are LIBOR Rate Loans be less than the Revolving
Credit Loan LIBOR Floor and (ii) for any purpose other than as specified in
clause (i) of this sentence, be less than 0%.

 

 

 



 20 

 

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Liquidity” means, as of any date of determination, with respect to the Borrower
and its Domestic Subsidiaries, the aggregate amount of cash and Cash Equivalents
of the Borrower and its Domestic Subsidiaries plus Revolving Credit Facility
Availability as of such date of determination.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Fee
Letters, any Extension Amendment, any Lender Joinder Agreement and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Acquisition” has the meaning assigned thereto in Section 9.13(a).

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of such Persons, taken as a whole, (b) a material impairment of the
ability of any of such Persons, taken as a whole, to perform their obligations
under the Loan Documents, (c) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under any Loan Document or (d) a
material impairment of the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

 

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of (i) with respect to outstanding Letters of Credit issued by an Issuing
Lender, the Fronting Exposure of the applicable Issuing Lender with respect to
such Letters of Credit issued by such Issuing Lender and (ii) with respect to
outstanding Swingline Loans, the Fronting Exposure of the Swingline Lender with
respect to such Swingline Loans and (b) otherwise, an amount determined by the
Administrative Agent and each Issuing Lender that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

 

 



 21 

 

 

“Minimum Extension Condition” has the meaning assigned thereto in Section
5.16(b).

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding seven (7) years or under which any
Credit Party or any ERISA Affiliate has any potential withdrawal liability,
whether fixed or contingent.

 

“Necessary Authorizations” means all permits, approvals, grants and licenses
from, and all filings and registrations with, any Governmental Authority,
necessary in order to enable the Borrower or any of its Subsidiaries to own,
construct, maintain and operate its business and to make and hold Investments in
other Persons who own, construct, maintain and operate their respective
businesses.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such Asset Disposition, the amount of such excess
shall constitute Net Cash Proceeds), (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event, (iii) the principal amount of, premium or penalty, if any, and interest
on any Indebtedness secured by a Lien on the asset (or a portion thereof)
disposed of, which Indebtedness is required to be repaid in connection with such
transaction or event, and (iv) amounts provided as a reserve, in accordance with
GAAP, against any retained liabilities associated with an Asset Disposition,
including under any indemnification obligations, in respect of any purchase
price adjustments or other similar contingent liabilities (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds) and (b) with respect to any Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders or all Lenders with respect to a certain
Class or Series in accordance with the terms of Section 12.2 and (ii) has been
approved by the Required Lenders.

 

“Non-Covenant Facility” means each Series of Incremental Term Loans and
Incremental Term Loan Commitments that is not designated as a “Covenant
Facility” pursuant to the Lender Joinder Agreement for such Series of
Incremental Term Loans or Incremental Term Loan Commitments, each Series of
Replacement Term Loans that is not designated as a “Covenant Facility” pursuant
to the applicable amendment effectuating such Series of Replacement Term Loans,
and each Series of Term Loans or Term Loan Commitments extended pursuant to an
Extension Amendment that was not previously (i.e., before such extension as a
“Covenant Facility”) designated as a “Covenant Facility” and is not designated
as a “Covenant Facility” pursuant to the applicable Extension Amendment.

 

 

 



 22 

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lenders or the
Administrative Agent, in each case (i) under any Loan Document, (ii) with
respect to any Loan or (iii) with respect to any Letter of Credit, and in each
case, of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

 

 



 23 

 

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and with respect to
which any Credit Party or any ERISA Affiliate has any potential obligations,
whether fixed or contingent.

 

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit G to the Collateral Agreement.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of the acquisition of all or substantially all of the assets,
business or a line of business, or at least a majority of the outstanding Equity
Interests which have ordinary voting power for the election of directors of the
board of directors (or equivalent governing body) (whether through purchase,
merger or otherwise), of any other Person if each such acquisition meets all of
the following requirements (provided that clauses (a), (b), (f), (g) and (i)
shall not apply with respect to any acquisition or series of related
acquisitions for which the aggregate consideration is less than $35,000,000):

 

(a)              no less than ten (10) Business Days (or shorter period of time
agreed by the Administrative Agent) prior to the proposed closing date of such
acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

 

(b)             the Borrower shall have certified on or before the closing date
of such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

 

(c)              the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11;

 

(d)             if such transaction is a merger or consolidation, the Borrower
or a Subsidiary shall be the surviving Person and no Change in Control shall
have been effected thereby;

 

(e)              the Borrower shall have delivered to the Administrative Agent
all documents required to be delivered pursuant to, and in accordance with,
Section 8.14; provided that to the extent the proceeds of an Incremental Term
Loan will be used to finance a Permitted Acquisition, the Lenders providing such
Incremental Term Loan may agree to a “funds certain” provision, in which case
any security interest in any Collateral (other than security interests that may
be perfected by (x) the filing of a financing statement under the Uniform
Commercial Code, (y) the delivery of certificates evidencing the equity
securities required to be pledged pursuant hereto and (z) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) that is not or
cannot be perfected on the applicable closing date after the Borrower’s use of
commercially reasonable efforts to do so shall not be required to have been
completed by the date such Permitted Acquisition is consummated; provided,
however, that any such excepted security interest shall be completed within 90
days (or such other period as specified in the agreements between the Lenders
providing such Incremental Term Loan and the Borrower) of the date such
Incremental Term Loan is borrowed;

 

 

 



 24 

 

 

(f)              no later than five (5) Business Days (or shorter period agreed
by the Administrative Agent) prior to the proposed closing date of such
acquisition, the Borrower shall have delivered to the Administrative Agent an
Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such acquisition (or preceding the date of the acquisition agreement,
in the case of a Permitted Acquisition pursuant to clause (ii) below) for which
financial statements are available demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance on a Pro Forma Basis (as of either (i) the date of the acquisition,
or (ii) if the proceeds of an Incremental Term Loan Commitment or Incremental
Term Loan will primarily be used to finance a Permitted Acquisition and the
Lenders providing such Incremental Term Loan agree to a “funds certain”
provision, the date the acquisition agreement for such Permitted Acquisition was
signed, and in each case after giving effect thereto and any Indebtedness
incurred in connection therewith) with the covenant contained in Section 9.13
(whether or not applicable at such time), provided, that Consolidated Net Funded
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Loans made under any Incremental Term Loan
Commitments to be provided to finance such Permitted Acquisition that may
otherwise reduce the amount of Consolidated Net Funded Indebtedness;

 

(g)             to the extent requested by the Administrative Agent, the
Borrower (i) no later than one (1) Business Day prior to the proposed closing
date of such acquisition shall have delivered to the Administrative Agent copies
of substantially final Permitted Acquisition Documents, which shall be in form
and substance reasonably satisfactory to the Administrative Agent, and (ii) no
later than five (5) Business Days (or shorter period agreed by the
Administrative Agent) prior to the proposed closing date of such acquisition
shall have delivered to, or made available for inspection by, the Administrative
Agent substantially complete Permitted Acquisition Diligence Information;

 

(h)             either (i) no Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith or (ii) if the Lenders providing
an Incremental Term Loan to finance a Permitted Acquisition have agreed to a
“funds certain” provision (which provision does not require as a condition to
funding thereof that no Event of Default has occurred), then no Event of Default
under Section 10.1(a), (b), (h) or (i) exists at the time such Permitted
Acquisition is consummated; and

 

(i)               the Borrower shall have (i) delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that all of the
requirements set forth above have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition and
(ii) provided such other documents and other information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other acquisition.

 

 

 



 25 

 

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential or (b) subject to any attorney-client privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, each other material document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 8.2.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period in connection with one or more Specified Transactions, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period including the incurrence or repayment
of any Indebtedness in connection with such Specified Transaction) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

 

(a)       all income statement items (whether positive or negative) attributable
to the Property or Person disposed of in a Specified Disposition shall be
excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data and based upon
reasonable assumptions and calculations); and

 

(b)       non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:

 

(i)  are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent;

 

(ii)  are calculated on a basis consistent with GAAP and are, in each case,
reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Borrower and its Subsidiaries; and

 

(iii)       represent less than fifteen percent (15%) of Consolidated EBITDA
(determined without giving effect to this clause (b));

 

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

 

 



 26 

 

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Indebtedness” has the meaning assigned thereto in Section 9.13.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Refinanced Term Loans” has the meaning assigned thereto in Section 12.2.

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

 

“Replacement Term Loans” has the meaning assigned thereto in Section 12.2.

 

“Required Covenant Lenders” means, at any date, Lenders collectively holding
more than fifty percent (50%) of the sum of (a) the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, Revolving Credit Lenders collectively holding more than fifty
percent (50%) of the aggregate Extensions of Credit under the Revolving Credit
Facility and (b) the aggregate amount of unused Commitments and outstanding Term
Loans under any other Covenant Facility; provided that (i) the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility and (ii) the aggregate amount of unused Commitments and
outstanding Term Loans under any other Covenant Facility, in each case, held or
deemed held by, any Defaulting Lender, shall be excluded for purposes of making
a determination of Required Covenant Lenders.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, Revolving Credit Lenders
collectively holding more than fifty percent (50%) of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, Revolving Credit Lenders collectively holding more than
fifty percent (50%) of the aggregate Extensions of Credit under the Revolving
Credit Facility; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

 

“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).

 

 

 



 27 

 

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $500,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b). For the avoidance of doubt, upon the effectiveness thereof,
Incremental Revolving Credit Commitments and Extended Revolving Credit
Commitments shall constitute Revolving Credit Commitments.

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13 or extension of such revolving credit
facility pursuant to Section 5.16).

 

“Revolving Credit Facility Availability” means, at any time, the Revolving
Credit Commitments at such time minus Revolving Extensions of Credit at such
time.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Loan Base Rate Floor” means (a) at all times prior to the date
that is one day after the interest rate swap evidenced by that certain
Confirmation (Reference No. 14734334), dated as of October 29, 2014, by and
between Wells Fargo Bank and the Borrower is terminated, 1.75% and (b) from and
after such date, 1.00%.

 

“Revolving Credit Loan LIBOR Floor” means (a) at all times prior to the first
day of the first Interest Period in respect of a LIBOR Rate Loan to commence
after the date that the interest rate swap evidenced by that certain
Confirmation (Reference No. 14734334), dated as of October 29, 2014, by and
between Wells Fargo Bank and the Borrower is terminated, 0.75% and (b) from and
after such day, 0.00%.

 

 

 



 28 

 

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) April 18,
2022 (or, with respect to any Lender, such later date as requested by the
Borrower pursuant to Section 5.16 and accepted by such Lender), (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5, and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (including as of the
date hereof, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea region of Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

 

 



 29 

 

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
and each other agreement pursuant to which any Credit Party pledges or grants a
security interest in any Property or assets securing the Secured Obligations, or
provides for the perfection of any such security interest.

 

“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Credit Loans incurred
pursuant to the Revolving Credit Commitments incurred on the Closing Date or any
Incremental Revolving Credit Commitment having the same maturity date, (b)
Lenders having Revolving Credit Loans or Revolving Credit Commitments extended
pursuant an Extension Amendment and having a similar maturity date, (c) Lenders
having Incremental Term Loans or Incremental Term Loan Commitments issued on the
same date and having a similar maturity date, (d) Lenders having Replacement
Term Loans issued on the same date and having a similar maturity date and (e)
Lenders having such other Series of Term Loans or Term Loan Commitments extended
pursuant to the same Extension Amendment and having a similar maturity date, and
(ii) when used with respect to Loans or Commitments, each of the following
classes of Loans or Commitments: (a) Revolving Credit Loans incurred pursuant to
the Revolving Credit Commitments incurred on the Closing Date and any
Incremental Revolving Credit Commitment having the same maturity date, (b)
Revolving Credit Loans or Revolving Credit Commitments extended pursuant to an
Extension Amendment and having the same maturity date, (c) Incremental Term
Loans or Incremental Term Loan Commitments issued on the same date and having a
similar maturity date, (d) Replacement Term Loans issued on the same date and
having a similar maturity date and (e) such other Series of Term Loans or Term
Loan Commitments extended pursuant to the same Extension Amendment and having a
similar maturity date.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, on a Consolidated basis, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

 

 



 30 

 

 

“Specified Indebtedness” means Subordinated Indebtedness and any Indebtedness
incurred pursuant to Section 9.1(i) hereof.

 

“Specified Representations” means the representations and warranties of the
Credit Parties in Sections 7.1(a), 7.3, 7.4(a) (only to the extent that any such
conflict is with (i) a material Applicable Law governing or affecting the
borrowing or lending of money, or the granting, perfecting or priority of Liens
or (y) an Applicable Law which could reasonably be expected to impair or
adversely affect the ability of the Credit Parties and their Subsidiaries to
comply with or perform their obligations under the Loan Documents in any
material respect or the Secured Parties’ rights and remedies under the Loan
Documents in any material respect), 7.4(b), 7.10, 7.11 (as it relates to the
Investment Company Act of 1940), 7.17 (after giving effect to the Transactions),
7.20, 7.22 and 7.24 (except with respect to any security interest in any
Collateral (other than security interests that may be perfected by (x) the
filing of a financing statement under the Uniform Commercial Code, (y) the
delivery of certificates evidencing the equity securities required to be pledged
pursuant hereto and (z) the filing of short-form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable) that is not or cannot be perfected on the applicable closing date
after the Borrower’s use of commercially reasonable efforts to do so).

 

“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than (a) Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
or any Subsidiary thereof, (b) Domestic Subsidiaries all or substantially all of
the assets of which consist of Equity Interests of one or more Subsidiaries
described in the foregoing clause (a) and (c) joint venture entities for which
the consent of a Person that is not under the Control of the Borrower or any of
its Subsidiaries would be required for such joint venture entity to provide a
Guarantee of the Secured Obligations) in existence on the Closing Date or which
become a party to the Guaranty Agreement pursuant to Section 8.14.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).

 

“Swingline Commitment” means the lesser of (a) $25,000,000 and (b) the Revolving
Credit Commitment.

 

 

 



 31 

 

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo Bank in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(ii).

 

“Syndication Agent” means BANA, in its capacity as syndication agent.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP, excluding any such
transaction under which such Person is the lessor holds an equivalent position.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Incremental Term Loans and/or
Replacement Term Loans, as applicable, to the account of the Borrower hereunder
on the applicable borrowing date in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on the Register, as such amount
may be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Term Loans.

 

“Term Loan Facility” means any term loan facility(ies) provided for hereunder
from time to time. For the avoidance of doubt, the “Term Loan Facility” includes
all Term Loans hereunder, including any Incremental Term Loans and any
Replacement Term Loans, each as may be extended pursuant to Section 5.16.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means with respect to any Series of Incremental Term
Loans or Replacement Term Loans, the first to occur of (a) the final maturity
date set forth for such Series of Incremental Term Loans or Replacement Term
Loans in the Lender Joinder Agreement or amendment to this Agreement applicable
to such Series of Incremental Term Loans or Replacement Term Loans, as
applicable (or, with respect to any Lender, such later date as requested by the
Borrower pursuant to Section 5.16 and accepted by such Lender) and (b) the date
of acceleration of the Term Loans pursuant to Section 10.2(a).

 

 

 



 32 

 

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, with such changes as
reasonably required by the Administrative Agent to reflect the terms of the Term
Loans to which it applies, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means any Incremental Term Loans and Replacement Term Loans. For
the avoidance of doubt, Extended Term Loans shall constitute Term Loans.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “reportable event,” as described in Section 4043 of
ERISA, with respect to a Pension Plan for which the thirty (30) day notice
requirement has not been waived by the PBGC, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, in any case, under Section 4041 of ERISA, if
the plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA with respect to any Pension Plan, or (g) except as set
forth on Schedule 1.1(c), the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA, or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such Multiemployer Plan, or (i) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate with respect to any Pension
Plan, or (l) the failure of a Credit Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan, or (m) the occurrence of
an act or omission which could reasonably be expected to give rise to the
imposition on a Credit Party or any ERISA Affiliate of fines, penalties, taxes
or related charges under Chapter 43 of the Code or under Section 409, Section
502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit
Plan, or (n) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan or the assets thereof, or against a
Credit Party or any ERISA Affiliate in connection with any Employee Benefit
Plan.

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

 

 



 33 

 

 

“Transaction Costs” means all transaction fees, charges, documented fees and
expenses of counsel and other amounts related to the Transactions, to the extent
paid within six (6) months of the closing of the Credit Facility.

 

“Transactions” means, collectively, (a)  the repayment in full of all
Indebtedness outstanding under the Existing US Ecology Credit Agreement, (b) the
initial Extensions of Credit and (c) the payment of the Transaction Costs
incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means, as of any date, the aggregate amount of domestic
unrestricted cash and domestic Cash Equivalents (in each case free and clear of
all Liens, other than Permitted Liens that (a) do not restrict the application
of such cash and cash equivalents to the repayment of the Secured Obligations or
(b) secure the Secured Obligations) of Borrower and its Subsidiaries as at such
date, not to exceed $50,000,000.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association.

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means each Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

 



 34 

 

 

SECTION 1.2               Other Definitions and Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) the
word “or” shall not be exclusive, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports and other writings, however evidenced, whether in
physical or electronic form and (k) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”. Unless the context otherwise requires,
the expressions “payment in full,” “paid in full” and any other similar terms or
phrases when used with respect to the Obligations, shall mean the termination of
all the Commitments, payment in full, in cash, of all of the Secured Obligations
(other than any unasserted contingent reimbursement or indemnity obligations)
and the termination of all Secured Hedge Agreements and Secured Cash Management
Agreements (or with respect to Secured Hedge Agreements and Secured Cash
Management Agreements, other arrangements satisfactory to the applicable Hedge
Banks and Cash Management Banks) and the termination or expiration of all
Letters of Credit (or with respect to Letters of Credit, the Cash
Collateralization or backstop by a letter of credit (such backstop letter of
credit to be reasonably acceptable to the Administrative Agent and the
applicable Issuing Lender) thereof).

 

SECTION 1.3               Accounting Terms.

 

(a)              All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) leases that would have been classified as operating leases in
accordance with GAAP as in effect on December 31, 2015 will be treated in a
manner consistent with the treatment of such leases under GAAP as in effect on
December 31, 2015, notwithstanding any modifications or interpretive changes in
GAAP thereto that may occur thereafter.

 

(b)             If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

 

 



 35 

 

 

SECTION 1.4               UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

SECTION 1.5               Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6               References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting (in a binding written government interpretation)
such Applicable Law.

 

SECTION 1.7               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.8               Letter of Credit Amounts. Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

SECTION 1.9               Guarantees. Unless otherwise specified, the amount of
any Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith (assuming such Person is required to perform
thereunder).

 

SECTION 1.10            Covenant Compliance Generally.

 

(a)              For purposes of determining compliance under Sections 9.1, 9.2,
9.3, 9.5, 9.6 and 9.7, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the most recent annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the first sentence of this
Section 1.10(a) shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

 

 



 36 

 

 

(b)             Solely for the purpose of testing pro forma compliance with
Section 9.13(a) for any Material Acquisition pursuant to either (A) the
definition of Permitted Acquisition or (B) Sections 5.13(a)(B) and 9.1(e) (if
the proceeds of the Indebtedness incurred pursuant to such Sections will be used
to finance such Material Acquisition), any increase in the maximum Consolidated
Total Net Leverage Ratio pursuant to Section 9.13(a)(i) in connection with such
Material Acquisition shall also apply (without duplication of any other increase
under Section 9.13(a)(i) that may be applicable to such pro forma compliance
determination) to the fiscal quarter immediately preceding the closing date of
the Material Acquisition (or, at the option of the Borrower, if the proceeds of
an Incremental Term Loan Commitment, Incremental Term Loan or unsecured notes
incurred pursuant to Section 9.1(i) will be used to finance such Material
Acquisition and the lenders or note purchasers providing such Incremental Term
Loan Commitment, Incremental Term Loan or unsecured notes pursuant to Section
9.1(i) agree to a “funds certain” provision, the fiscal quarter immediately
preceding the date the acquisition agreement for such Material Acquisition is
entered into).

 

(c)              Solely for the purpose of testing pro forma compliance with
Section 9.13(a) for any Material Acquisition to be consummated primarily with
the proceeds of Qualifying Indebtedness pursuant to either (A) the definition of
Permitted Acquisition or (B) Sections 5.13(a)(B) and 9.1(e) (if the proceeds of
the Indebtedness incurred pursuant to such Sections will also be used to finance
such Material Acquisition), any increase in the maximum Consolidated Total Net
Leverage Ratio pursuant to Section 9.13(a)(ii) in connection with such
Qualifying Indebtedness shall also apply (without duplication of any other
increase under Section 9.13(a)(ii) that may be applicable to such pro forma
compliance determination) to the fiscal quarter immediately preceding the
closing date of such Material Acquisition (or, at the option of the Borrower, if
the proceeds of an Incremental Term Loan Commitment, Incremental Term Loan or
unsecured notes incurred pursuant to Section 9.1(i) will also be used to finance
such Material Acquisition and the lenders or note purchasers providing such
Incremental Term Loan Commitment, Incremental Term Loan or unsecured notes
pursuant to Section 9.1(i) agree to a “funds certain” provision, the fiscal
quarter immediately preceding the date the acquisition agreement for such
Material Acquisition is entered into).

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

SECTION 2.1               Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from (and including)
the Closing Date through, but not including, the Revolving Credit Maturity Date
as requested by the Borrower in accordance with the terms of Section 2.3;
provided, that (a) the Borrower may not borrow Revolving Credit Loans in excess
of $300,000,000 on the Closing Date and such Revolving Credit Loans shall solely
be used for the purposes set forth in Section 8.16(a), (b) the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (c) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

 

 

 



 37 

 

 

SECTION 2.2               Swingline Loans.

 

(a)              Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans in Dollars to
the Borrower from time to time from (and including) the Closing Date through,
but not including, the Revolving Credit Maturity Date; provided, that (a) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment. Notwithstanding any
provision herein to the contrary, the Swingline Lender and the Borrower may
agree that the Swingline Facility may be used to automatically draw and repay
Swingline Loans (subject to the limitations set forth herein) pursuant to cash
management arrangements between the Borrower and the Swingline Lender (the
“Sweep Arrangement”).  Principal and interest on Swingline Loans deemed
requested pursuant to the Sweep Arrangement shall be paid pursuant to the terms
and conditions agreed to between the Borrower and the Swingline Lender (without
any deduction, setoff or counterclaim whatsoever). The borrowing and
disbursement provisions set forth in Section 2.3 and any other provision hereof
with respect to the timing or amount of payments on the Swingline Loans (other
than Section 2.4(a)) shall not be applicable to Swingline Loans made and prepaid
pursuant to the Sweep Arrangement. Unless sooner paid pursuant to the provisions
hereof or the provisions of the Sweep Arrangement, the principal amount of the
Swingline Loans shall be paid in full, together with accrued interest thereon,
on the Revolving Credit Maturity Date.

 

(b)             Refunding.

 

(i)               The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 11:00 a.m. on any Business Day request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Credit Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice. The proceeds of such Revolving Credit Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Swingline
Loans. No Revolving Credit Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

(ii)             The Borrower shall pay to the Swingline Lender on demand (such
demand not to be made prior to the earliest of (x) the Revolving Credit Maturity
Date, (y) the date that is three (3) Business Days after the applicable
Swingline Loan is made and (z) the date on which a Revolving Credit Loan is made
when any Swingline Loan is outstanding), and in any event on the Revolving
Credit Maturity Date, in immediately available funds, the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages.

 

 

 



 38 

 

 

(iii)           If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

(iv)            Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section  2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, (D) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit Party or any other
Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(v)             If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.

 

 

 



 39 

 

 

(c)              Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3               Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

 

(a)              Requests for Borrowing. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
there shall be no minimum amount, (C) whether such Loan is to be a Revolving
Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan
whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the
case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto; provided that if the Borrower wishes to request LIBOR Rate Loans having
an Interest Period of twelve months in duration, such notice must be received by
the Administrative Agent not later than 11:00 a.m. four (4) Business Days prior
to the requested date of such borrowing, whereupon the Administrative Agent
shall give prompt notice to the Revolving Credit Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. If
the Borrower fails to specify a type of Loan in a Notice of Borrowing, then the
applicable Loans shall be made as Base Rate Loans. If the Borrower requests a
Borrowing of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

(b)             Disbursement of Revolving Credit and Swingline Loans. Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

 

 

 



 40 

 

 

SECTION 2.4               Repayment and Prepayment of Revolving Credit and
Swingline Loans.

 

(a)              Repayment on Termination Date. The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.

 

(b)             Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).

 

(c)              Optional Prepayments. The Borrower may at any time and from
time to time prepay Revolving Credit Loans and Swingline Loans, in whole or in
part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $3,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all or a
portion of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness or issuance of Equity Interests, the consummation of
a sale, transfer, lease or other disposition of assets, the occurrence of a
Change in Control or a sale of all or substantially all of the assets of the
Borrower, may be, if expressly so stated to be, contingent upon the consummation
of any of the foregoing and may be revoked by the Borrower in the event such
transaction is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 5.9).

 

(d)             Prepayment of Excess Proceeds. In the event proceeds remain
after the prepayments of Term Loans pursuant to clause (vi) of Section 4.4(b),
the amount of such excess proceeds shall be used on the date of such required
prepayment under Section 4.4(b) to prepay the outstanding principal amount of
the Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment, with remaining proceeds, if any, refunded to the Borrower.

 

 

 



 41 

 

 

(e)              Limitation on Prepayment of LIBOR Rate Loans. The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

 

(f)              Hedge Agreements. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Hedge Agreement entered into with respect to the Loans.

 

SECTION 2.5               Permanent Reduction of the Revolving Credit
Commitment.

 

(a)              Voluntary Reduction. The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days (or such
shorter period of time as may be agreed by the Administrative Agent) prior
irrevocable written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all or a portion of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, the consummation of a sale, transfer, lease or other
disposition of assets, the occurrence of a Change in Control or a sale of all or
substantially all of the assets of the Borrower, may be, if expressly so stated
to be, contingent upon the consummation of any of the foregoing and may be
revoked by the Borrower in the event such transaction is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

 

(b)             [Reserved].

 

(c)              Corresponding Payment. Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced, and if the aggregate amount of all outstanding
Letters of Credit exceeds the Revolving Credit Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 10.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral or the backstop by a letter of credit satisfactory
to the Administrative Agent and the applicable Issuing Lender for all L/C
Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6               Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

 

 

 



 42 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

SECTION 3.1               L/C Commitment.

 

(a)              Availability. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(d) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents and on the
agreements of the Revolving Credit Lenders set forth in Section 3.4(a), each of
Wells Fargo Bank and BANA, as an Issuing Lender, may (in their respective sole
discretion) issue standby and commercial letters of credit for the account of
the Borrower or any Subsidiary thereof on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by such
Issuing Lender; provided, that such Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations with respect to such Issuing Lender’s Letters of Credit would exceed
such Issuing Lender’s L/C Commitment, (b) the aggregate L/C Obligations would
exceed the aggregate L/C Commitment or (c) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $50,000 (or such lesser amount as
agreed to by the applicable Issuing Lender), (ii) be a standby letter of credit
or commercial letter of credit issued to support obligations of the Borrower or
any of its Subsidiaries, contingent or otherwise, (iii) expire on a date no more
than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. The Issuing Lenders shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the applicable Issuing Lender or any L/C Participant to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Comerica Letters of
Credit and Existing Wells Fargo Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder. For the avoidance of doubt, Wells Fargo Bank
and BANA shall be the sole Issuing Lenders with respect to all Letters of Credit
issued hereunder on or after the Closing Date.

 

(b)             Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2               Procedure for Issuance of Letters of Credit. The
Borrower may from time to time request that Wells Fargo Bank or BANA, as an
Issuing Lender, issue a Letter of Credit by delivering to such Issuing Lender at
its applicable office (with a copy to the Administrative Agent) at the
Administrative Agent’s Office a Letter of Credit Application therefor, completed
to the satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender or the
Administrative Agent may request. Upon receipt of any Letter of Credit
Application, such Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Section 6.2, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days (or such shorter
period of time as may be agreed by the applicable Issuing Lender) after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the Borrower. The applicable
Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

 

 



 43 

 

 

SECTION 3.3               Commissions and Other Charges.

 

(a)              Letter of Credit Commissions. Subject to
Section 5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the applicable Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in the amount equal
to the daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.

 

(b)             Issuance Fee. In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender, an issuance fee with respect to each Letter of Credit
as set forth in the Arrangers Fee Letter or the Existing Issuing Lender Fee
Letter, as applicable. Such issuance fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.

 

(c)              Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse the
applicable Issuing Lender for such normal and customary fees, costs, charges and
expenses as are incurred or charged by such Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

SECTION 3.4               L/C Participations.

 

(a)              Each Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce each Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from each Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

 

 

 



 44 

 

 

(b)             Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to an Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.

 

(c)              Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, such Issuing Lender will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

 

(d)             Each L/C Participant’s obligation to purchase participating
interests pursuant to Section 3.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the applicable Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.5               Reimbursement Obligation of the Borrower. In the event
of any drawing under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender (i) if Borrower shall have received notice of such drawing from
such Issuing Lender prior to 11:00 a.m. on any Business Day, then by 2:00 p.m.
on such Business Day on which such Issuing Lender notifies the Borrower of the
date and amount of a draft paid by it under any Letter of Credit or (ii)
otherwise, by 11:00 a.m. on the Business Day immediately following the day that
the Borrower shall have received notice from such Issuing Lender, for the amount
of (a) such draft so paid by it and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds within such time periods, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
the applicable repayment date in the amount of (i) such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse each Issuing Lender for any draft paid by it
under a Letter of Credit issued by it is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse any Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

 

 



 45 

 

 

SECTION 3.6               Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents relating to any Letter of Credit or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence, bad faith or willful misconduct shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

 

SECTION 3.7               Effect of Letter of Credit Application. To the extent
that any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

SECTION 3.8               Reporting of Letter of Credit Information and L/C
Commitment. At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and (d)
upon the request of the Administrative Agent, each Issuing Lender (or, in the
case of clauses (b), (c) or (d) of this Section, the applicable Issuing Lender)
shall deliver to the Administrative Agent a report setting forth in form and
detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such Issuing Lender) with
respect to each Letter of Credit issued by such Issuing Lender that is
outstanding hereunder. In addition, each Issuing Lender shall provide notice to
the Administrative Agent of its L/C Commitment, or any change thereto, promptly
upon it becoming an Issuing Lender or making any change to its L/C Commitment.
No failure on the part of any Issuing Lender to provide such information
pursuant to this Section 3.9 shall limit the obligations of the Borrower or any
Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations hereunder.

 

 

 



 46 

 

 

SECTION 3.9               Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

ARTICLE IV

TERM LOAN FACILITY

 

SECTION 4.1               [Reserved].

 

SECTION 4.2               Procedure for Advance of Term Loans.

 

(a)              [Reserved].

 

(b)             Incremental Term Loans. Any Incremental Term Loans shall be
borrowed pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3               Repayment of Term Loans.

 

(a)              [Reserved].

 

(b)             Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13 and the applicable
Lender Joinder Agreement.

 

SECTION 4.4               Prepayments of Term Loans.

 

(a)              Optional Prepayments. Subject to the terms of any applicable
Lender Joinder Agreement, the Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of repayment, whether the repayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each and whether the repayment is of a particular Series of
Incremental Term Loans or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $3,000,000 or
any whole multiple of $1,000,000 in excess thereof and shall be applied as
permitted by the applicable Lender Joinder Agreements. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof. A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the applicable
Term Loan Lenders of each Notice of Prepayment. Notwithstanding the foregoing,
any Notice of Prepayment delivered in connection with any refinancing of all or
a portion of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness or issuance of Equity Interests, the consummation of
a sale, transfer, lease or other disposition of assets, the occurrence of a
Change in Control or a sale of all or substantially all of the assets of the
Borrower, may be, if expressly so stated to be, contingent upon the consummation
of any of the foregoing and may be revoked by the Borrower in the event such
transaction is not consummated; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9.

 

 

 



 47 

 

 

(b)             Mandatory Prepayments.

 

(i)               Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vi) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 9.1 (but excluding, for the avoidance of doubt,
any Replacement Term Loans, the proceeds of which shall be applied by the
Borrower to repay the applicable Refinanced Term Loans). Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

 

(ii)             [Intentionally Omitted.]

 

(iii)           Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vi) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Asset Disposition (other than
any Asset Disposition permitted pursuant to, and in accordance with, clauses (a)
through (d) and (f) of Section 9.5) to the extent that the aggregate amount of
such Net Cash Proceeds exceed $4,000,000 during any Fiscal Year. Such
prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Asset Disposition by such Credit
Party or any of its Subsidiaries; provided that, so long as no Default or Event
of Default has occurred and is continuing, no prepayment shall be required under
this Section 4.4(b)(iii) to the extent that such Net Cash Proceeds are either
(A) reinvested in assets used or useful in the business of the Borrower and its
Subsidiaries within twelve (12) months following receipt thereof or (B)
committed to be reinvested pursuant to a legally binding agreement in assets
used or useful in the business of the Borrower and its Subsidiaries within
twelve (12) months after receipt of such Net Cash Proceeds and are thereafter
actually reinvested in assets used or useful in the business of the Borrower and
its Subsidiaries within six (6) months after the date of such commitment;
provided further that any portion of such Net Cash Proceeds not actually used or
committed to be reinvested pursuant to a legally binding agreement within such
twelve (12) month period (and actually reinvested within six (6) months after
such commitment) shall be prepaid in accordance with this Section 4.4(b)(iii) on
or before the last day of such period.

 

(iv)            Insurance and Condemnation Events. The Borrower shall make
mandatory principal prepayments of the Loans and/or Cash Collateralize the L/C
Obligations in the manner set forth in clause (vi) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Insurance
and Condemnation Event (other than any Insurance and Condemnation Event
constituting the receipt of proceeds constituting business interruption
insurance or other similar compensation for loss of revenue) to the extent that
the aggregate amount of such Net Cash Proceeds exceed $4,000,000 during any
Fiscal Year. Such prepayments shall be made within three (3) Business Days after
the date of receipt of Net Cash Proceeds of any such Insurance and Condemnation
Event by such Credit Party or such Subsidiary; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 4.4(b)(iv) to the extent that such Net Cash
Proceeds are either (A) reinvested in assets used or useful in the business of
the Borrower and its Subsidiaries within twelve (12) months following receipt
thereof or (B) committed to be reinvested pursuant to a legally binding
agreement in assets used or useful in the business of the Borrower and its
Subsidiaries within twelve (12) months after receipt of such Net Cash Proceeds
and are thereafter actually reinvested in assets used or useful in the business
of the Borrower and its Subsidiaries within six (6) months after the date of
such commitment; provided further that any portion of such Net Cash Proceeds not
actually used or committed to be reinvested pursuant to a legally binding
agreement within such twelve (12) month period (and actually reinvested within
six (6) months after such commitment) shall be prepaid in accordance with this
Section 4.4(b)(iv) on or before the last day of such period.

 

 

 



 48 

 

 

(v)             [Reserved].

 

(vi)            Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: first, ratably between each Series of Term
Loans to reduce on a pro rata basis the remaining scheduled principal
installments of each such Series and (ii) second, to repay the Revolving Credit
Loans pursuant to Section 2.4(d), without a corresponding reduction in the
Revolving Credit Commitment.

 

(vii)          No Reborrowings. Amounts prepaid under the Term Loan pursuant to
this Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

 

(viii)        Foreign Dispositions and Foreign Casualty Events. Notwithstanding
any other provision of this Section 4.4(b), to the extent that any or all of the
Net Cash Proceeds of a Foreign Disposition or the Net Cash Proceeds of any
Foreign Casualty Event is prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Cash Proceeds so
affected will not be required to be applied to make a prepayment of the Loans at
the time provided in this Section 4.4(b), as the case may be. Instead, such
amounts may be retained by the applicable Foreign Subsidiary so long as, but
only so long as, the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any such
affected Net Cash Proceeds is permitted under the applicable local law, such
repatriation will be promptly (and in any event not later than three (3)
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 4.4(b). In addition, notwithstanding any other provision of this
Section 4.4(b), to the extent the Borrower has reasonably determined in good
faith that repatriation of any or all of the Net Cash Proceeds of any Foreign
Disposition or any Foreign Casualty Event would have an adverse tax consequence
(taking into account any foreign tax credit or benefit received in connection
with such repatriation), then, to the extent that such adverse tax consequence
is not directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing any mandatory prepayment
otherwise required, the Borrower shall not be required to make a prepayment with
such portion of Net Cash Proceeds as required pursuant to this Section 4.4(b).
Instead, such amounts may be retained by the applicable Foreign Subsidiary so
long as, but only so long as, repatriation of the Net Cash Proceeds would have
an adverse tax consequence and once such repatriation would not have an adverse
tax consequence, such Net Cash Proceeds will be promptly (and in any event not
later than three (3) Business Days after such repatriation would not have an
adverse tax consequence) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to this
Section 4.4(b); provided that the provisions of this sentence and the
immediately preceding sentence shall apply only if on or before the date on
which any Net Cash Proceeds so retained would otherwise have been required to be
applied to prepayments pursuant to this Section 4.4, (x) such Net Cash Proceeds
are applied to the repayment of Indebtedness of a Foreign Subsidiary or (y) the
Borrower applies an amount equal to such Net Cash Proceeds (reduced by any
amounts applied pursuant to the foregoing clause (x)) to such prepayments as if
such Net Cash Proceeds had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds had been repatriated;
provided, however, that if after giving effect to any prepayment required by
this clause (y), the Borrower and its Domestic Subsidiaries would have Liquidity
of less than $20,000,000, such required prepayment shall be reduced by an amount
such that after giving effect thereto, the Borrower and its Domestic
Subsidiaries would have Liquidity in an aggregate amount of $20,000,000 after
giving effect thereto.

 

 

 



 49 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

 

SECTION 5.1               Interest.

 

(a)              Interest Rate Options. Subject to the provisions of this
Section, at the election of the Borrower, (i) Revolving Credit Loans and the
Term Loans shall bear interest at (A) the Base Rate plus the Applicable Margin
or (B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days (or four (4) Business Days
with respect to a LIBOR Rate based on a twelve month Interest Period) after the
Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.

 

(b)             Default Rate. Subject to Section 10.3,

 

(i)               (A) immediately upon the occurrence and during the continuance
of an Event of Default under Section 10.1(a), (b), (h) or (i), or (B) at the
election of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, the Borrower shall no longer have the option to
request LIBOR Rate Loans;

 

(ii)             immediately upon the occurrence and during the continuance of
an Event of Default under Section 10.1(a) or (b), all overdue principal, fees
and other obligations under the Credit Facility shall bear interest at a rate
per annum of, in the case of principal of LIBOR Rate Loans, two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, and in the case of all other overdue
principal, fees and other obligations, at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans;

 

(iii)           immediately upon the occurrence and during the continuance of an
Event of Default under Section 10.1(h) or (i), all outstanding principal, fees
and other obligations under the Credit Facility shall bear interest at a rate
per annum of, in the case of principal of LIBOR Rate Loans, two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, and in the case of all other overdue
principal, fees and other obligations, at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans;

 

 

 



 50 

 

 

(iv)            upon the election of the Required Lenders following the
occurrence and during the continuance of any Event of Default other than an
Event of Default under Section 10.1(a), (b), (h) or (i), all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, and  all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document;

 

(v)             all accrued and unpaid interest under this Section 5.1(b) shall
be due and payable on demand of the Administrative Agent. Interest shall
continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any Debtor
Relief Law.

 

(c)              Interest Payment and Computation. Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing with the calendar quarter ending June 30, 2017; and
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

 

(d)             Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2               Notice and Manner of Conversion or Continuation of
Loans. Provided that (A) no Event of Default under Section 10.1(a), (b), (h) or
(i) has occurred and is then continuing and (B) after the occurrence and during
the continuance of any other Event of Default, the Required Lenders have not
elected to prohibit borrowings of LIBOR Rate Loans, the Borrower shall have the
option to (a) convert at any time following the third Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $500,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

 

 

 



 51 

 

 

SECTION 5.3               Fees.

 

(a)              Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the applicable rate set
forth for the Commitment Fee in the definition of “Applicable Margin” on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending June 30, 2017 and ending on the date upon which all Obligations
(other than contingent reimbursement and indemnification obligations not then
due) arising under the Revolving Credit Facility shall have been paid in full
and all Letters of Credit have been terminated or expired (or have been Cash
Collateralized or backstopped by a letter of credit acceptable to the
Administrative Agent and the applicable Issuing Lender). The Commitment Fee
shall be distributed by the Administrative Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.

 

(b)             Upfront Fees. The Borrower shall pay the fees set forth in
Section 4(b) of that certain Commitment Letter, dated as of March 20, 2017, by
and among Wells Fargo Bank, Wells Fargo Securities, BANA, MLPF&S and the
Borrower, in the manner set forth therein.

 

(c)              Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

 

 



 52 

 

 

SECTION 5.4               Manner of Payment. Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement (except as otherwise provided herein
or under any other Loan Document) to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

 

SECTION 5.5               Evidence of Indebtedness.

 

(a)              Extensions of Credit. The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender or the applicable Issuing
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders or such Issuing Lender to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)             Participations. In addition to the accounts and records referred
to in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

 

 



 53 

 

 

SECTION 5.6               Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

 

(ii)             the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 5.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

SECTION 5.7               Administrative Agent’s Clawback.

 

(a)              Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 4.2 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)             Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lenders or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lenders or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lenders or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lenders or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

 

 



 54 

 

 

(c)              Nature of Obligations of Lenders Regarding Extensions of
Credit. The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

SECTION 5.8               Changed Circumstances.

 

(a)              Circumstances Affecting LIBOR Rate Availability. In connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBOR Rate for such Interest Period with respect to a
proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

(b)             Laws Affecting LIBOR Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 

 

 



 55 

 

 

SECTION 5.9               Indemnity. The Borrower hereby indemnifies each of the
Lenders against any actual loss or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower (for a reason other than the
failure of such Lender to make a loan that it is obligated to make under the
terms of this Agreement) to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth in reasonable detail the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

 

SECTION 5.10            Increased Costs.

 

(a)              Increased Costs Generally. If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or any Issuing Lender;

 

(ii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

 

 



 56 

 

 

(b)             Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

(c)              Certificates for Reimbursement. A certificate of a Lender, an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender, such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section, including in reasonable detail the
basis therefor, and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender, such Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)             Delay in Requests. Failure or delay on the part of any Lender,
any Issuing Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s, such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender, any Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender, such Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s, such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

SECTION 5.11            Taxes.

 

(a)              Defined Terms. For the avoidance of doubt, for purposes of this
Section 5.11, the term “Lender” includes each Issuing Lender and the Swingline
Lender, and the term “Applicable Law” includes FATCA.

 

(b)             Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 

 



 57 

 

 

(c)              Payment of Other Taxes by the Credit Parties. The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)             Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, including in
reasonable detail the basis therefor, delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

 

(e)              Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)              Evidence of Payments. As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)             Status of Lenders.

 

(i)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

 

 



 58 

 

 

(ii)             Without limiting the generality of the foregoing:

 

(A)            Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

 

 



 59 

 

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)             Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 

 



 60 

 

 

(i)               Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the payment in
full of the Obligations.

 

SECTION 5.12            Mitigation Obligations; Replacement of Lenders.

 

(a)              Designation of a Different Lending Office. If any Lender gives
notice pursuant to Section 5.8, requests compensation under Section 5.10 or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, then such Lender shall, at the request of the Borrower, use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate the need for the
notice pursuant to Section 5.8 or eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)             Replacement of Lenders. If any Lender gives notice pursuant to
Section 5.8, requests compensation under Section 5.10, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 5.12(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.9), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement (or in the case of a Non-Consenting Lender, all
of such interests, rights and obligations with respect to the Series or Class of
Loans or Commitments that is the subject of the related consent, waiver,
amendment, modification or termination) and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)               the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.9;

 

(ii)             such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)            such assignment does not conflict with Applicable Law; and

 

 

 



 61 

 

 

(v)             in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender or a Non-Consenting Lender under this Section 5.12, each
Lender hereby agrees that any Assignment and Assumption done in accordance with
this Section 5.12 shall be effective against a Defaulting Lender or a
Non-Consenting Lender one (1) Business Day after it has been given notice of the
same, whether or not such Defaulting Lender or Non-Consenting Lender has
executed such Assignment an Assumption, and such Defaulting Lender or
Non-Consenting Lender shall be bound thereby as fully and effectively as if such
Defaulting Lender or Non-Consenting Lender had personally executed, acknowledged
and delivered the same.

 

SECTION 5.13            Incremental Loans.

 

(a)              At any time the Borrower may by written notice to the
Administrative Agent elect to request the establishment of:

 

(i)               one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more additional term loans (any such additional term loan, an
“Incremental Term Loan”); or

 

(ii)             one or more increases in the Revolving Credit Commitments (any
such increase, an “Incremental Revolving Credit Commitment” and, together with
the Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to
make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans, the “Incremental Loans ”);

 

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$200,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $25,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

 

(A)            either (x) no Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith or (y) if the Lenders
providing such Incremental Term Loan in order to finance a Permitted Acquisition
have agreed to a “funds certain” provision (which provision does not require as
a condition to funding thereof that no Event of Default has occurred), then no
Event of Default under Section 10.1(a), (b), (h) or (i) exists at the time such
Permitted Acquisition is consummated or would result immediately therefrom);

 

 

 



 62 

 

 

(B)            the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.13 (whether
or not then applicable) based on the financial statements most recently
delivered pursuant to Section 8.1(a) or 8.1(b) (or most recently delivered prior
to the date of the acquisition agreement, in the case of an Incremental Term
Loan Commitment or Incremental Term Loans pursuant to clause (y) below), on a
Pro Forma Basis (as of either (x) the Increased Amount Date, or (y) if the
proceeds of an Incremental Term Loan Commitment or Incremental Term Loan will
primarily be used to finance a Permitted Acquisition and the Lenders providing
such Incremental Term Loan agree to a “funds certain” provision, the date the
acquisition agreement for such Permitted Acquisition was signed), both before
and after giving effect (on a Pro Forma Basis) to (x) any Incremental Loan
Commitment, (y) the making of any Incremental Loans pursuant thereto (with any
Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith, provided, that
Consolidated Net Funded Indebtedness shall not take into account any cash or
cash equivalents constituting proceeds of any Loans made under any Incremental
Loan Commitments or Incremental Revolving Credit Commitments to be provided on
such date that may otherwise reduce the amount of Consolidated Net Funded
Indebtedness;

 

(C)            each of the representations and warranties contained in Article
VII shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); provided in the case of an Incremental Term Loan the proceeds of
which will be used to finance a Permitted Acquisition, if the Lenders providing
such Incremental Term Loan have agreed to a “funds certain” provision, only the
Specified Representations shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects on such
Increased Amount Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct as of such earlier date in all respects));

 

(D)            the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

 

(E)             each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

 

 

 



 63 

 

 

(F)            (1) in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

 

(v)       such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
(I) have a maturity date earlier than the Revolving Credit Maturity Date (after
giving effect to any extension under Section 5.16), (II) amortize at a rate
greater than 15.0% per annum at any time prior to the Revolving Credit Maturity
Date (after giving effect to any extension under Section 5.16) or (III) require
aggregate amortization in an amount greater than 60% of the principal amount
thereof prior to the Revolving Credit Maturity Date (after giving effect to any
extension under Section 5.16);

 

(w)       the Applicable Margin, pricing grid, if applicable, and prepayment
premiums payable upon a prepayment of such Incremental Term Loan shall in each
case be determined for such Incremental Term Loan by the Administrative Agent,
the applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date;

 

(x) such Incremental Term Loan may be required to be prepaid with the proceeds
of the Borrower’s “excess cash flow” in a manner reasonably acceptable to the
Administrative Agent, the Incremental Lenders making such Incremental Term Loan
and the Borrower;

 

(y)       the Lender Joinder Agreement for such Incremental Term Loan shall
specify whether such Incremental Term Loan (and the corresponding Incremental
Term Loan Commitments) constitutes a Covenant Facility; and

 

(z)       except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent and the Borrower (provided, that such other terms and conditions shall not
be materially more favorable to the Lenders under any Incremental Term Loan than
the corresponding terms and conditions (if applicable) under the Revolving
Credit Facility) (other than customary terms applicable to term loans but not
revolving credit loans);

 

(2)       in the case of each Incremental Revolving Credit Increase (the terms
of which shall be set forth in the relevant Lender Joinder Agreement):

 

(x)       such Incremental Revolving Credit Increase shall mature on the
Revolving Credit Maturity Date (after giving effect to any extension under
Section 5.16), shall bear interest and be entitled to unused fees, in each case
at a rate determined by the Administrative Agent, the applicable Incremental
Lenders and the Borrower, and otherwise shall be subject to the same terms and
conditions as the Revolving Credit Loans; provided that if the Effective Yield
or commitment/unused fees, respectively, in respect of any Incremental Revolving
Credit Increase exceed the Effective Yield or commitment/unused fees for the
Revolving Credit Facility then in effect, then the Effective Yield and/or
commitment/unused fees, as applicable, for the Revolving Credit Facility then in
effect shall be increased so that the Effective Yield and commitment/unused
fees, as applicable, for the Revolving Credit Facility then in effect are equal
to the Effective Yield and commitment/unused fees for such Incremental Revolving
Credit Increase;

 

 

 



 64 

 

 

(y)       the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

 

(z)       except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

(G)           (1) any Incremental Lender making any Incremental Term Loan shall
be entitled to the same voting rights as any existing Term Loan Lenders under
the Term Loan Facility and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as any other Term Loans (other than prepayments
with the proceeds of the Borrower’s “excess cash flow”, which shall be shared
only among the Term Lenders entitled to such proceeds), such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among all of the Term Loans;

 

(2)       any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

 

(H)            such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

 

(I)              the Borrower shall deliver or cause to be delivered any
customary legal opinions, supplements and amendments to the Security Documents,
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.

 

(b)             (i) The Incremental Term Loans shall be deemed to be Term Loans;
provided that such Incremental Term Loan shall be designated as a separate
Series of Term Loans for all purposes of this Agreement. The Incremental
Revolving Credit Commitments shall be deemed to be Revolving Credit Commitments
and shall become part of the Revolving Credit Facility.

 

 

 



 65 

 

 

(ii)             The Incremental Lenders shall be included in any determination
of the Required Lenders, Required Revolving Credit Lenders or Required Covenant
Lenders, as applicable, and, unless otherwise agreed, the Incremental Lenders
will not constitute a separate voting class for any purposes under this
Agreement.

 

(c)              (i) On any Increased Amount Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrower in
an amount equal to its Incremental Term Loan Commitment and shall become a Term
Loan Lender hereunder with respect to such Incremental Term Loan Commitment and
the Incremental Term Loan made pursuant thereto.

 

(ii)             On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

 

(d)             Any Incremental Term Loans made on an Increased Amount Date
shall be designated a separate Series of Incremental Term Loans for all purposes
of this Agreement. The terms and provisions of the Incremental Term Loan
Commitments and Incremental Term Loans of any Series shall, except as otherwise
set forth herein or in the applicable Lender Joinder Agreement, be identical to
those of the Revolving Credit Facility (with appropriate adjustments to reflect
the nature of such Incremental Term Loan Commitments and Incremental Term Loans
as “term loans”, and not “revolving commitments” or “revolving loans”).

 

SECTION 5.14            Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by or on behalf of such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount applicable to such Issuing Lender’s or
the Swingline Lender’s outstanding Letters of Credit or Swingline Loans.

 

(a)              Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans, to be applied pursuant to
subsection (b) below. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Secured Parties as herein provided, or that the
total amount of such Cash Collateral is less than the aggregate Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by or on behalf of the Defaulting Lender).

 

(b)             Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 5.14 or
Section 5.15 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

 

 



 66 

 

 

(c)              Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

SECTION 5.15            Defaulting Lenders.

 

(a)              Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)               Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders, Required Covenant Lenders and
Section 12.2.

 

(ii)             Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 

 



 67 

 

 

(iii)           Certain Fees.

 

(A)            No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)            Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.

 

(C)            With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

(iv)            Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 12.21,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

 

 



 68 

 

 

(v)             Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)             Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Issuing Lenders and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

SECTION 5.16  Extension of Term Loans and Revolving Credit Commitments.

 

(a)              Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans of the same Series or
Revolving Credit Commitments of the same Series, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the Term Loans of
the applicable Series or Revolving Credit Commitments of the applicable Series,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans of such Series and/or Revolving
Credit Commitments of such Series and otherwise modify the terms of such Term
Loans of such Series and/or Revolving Credit Commitments of such Series pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans of
such Series and/or Revolving Credit Commitments of such Series (and related
outstandings) and/or modifying the scheduled principal installments in respect
of such Lender’s Term Loans of such Series) (each, an “Extension”, and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the Term Loans and the Revolving Credit Commitments
made on the Closing Date (in each case not so extended), being a separate
Series; any Extended Term Loans shall constitute a separate Series of Term Loans
from the Series of Term Loans from which they were converted, and any Extended
Revolving Credit Commitments shall constitute a separate Series of Revolving
Credit Commitments from the Series of Revolving Credit Commitments from which
they were converted), so long as the following terms are satisfied:

 

(i)               no Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders and at the time the Extension Offer is consummated;

 

 

 



 69 

 

 

(ii)             except as to pricing, interest rates, fees, final maturity,
optional prepayment or redemption terms and participation in mandatory
prepayments (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an Extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Lender”) extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans made thereunder,
“Extended Revolving Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with terms no
more favorable in any material respect to the Extending Revolving Lenders than
the terms of the Revolving Credit Commitments not so extended (and related
outstandings) (except for covenants and other provisions contained therein
applicable only to periods after the then latest Revolving Credit Maturity
Date); provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments and (C) repayments made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments in accordance with their
percentage of the Revolving Credit Commitments, (3) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Series on a better than a pro rata basis as compared to any other Series with a
later maturity date than such Series, (4) assignments and participations of
Extended Revolving Credit Commitments and extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans and (5) at no time shall
there be Revolving Credit Commitments hereunder which have more than three
different maturity dates;

 

(iii)           except as to interest rates, fees, final maturity date, optional
and mandatory prepayment terms, scheduled prepayment dates and participation in
prepayments (which shall, subject to the immediately succeeding clauses (iv),
(v) and (vi), be determined by the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Lender that agrees to an Extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have terms no more favorable in any
material respect to the Extending Term Lender than the terms of the Series of
Term Loans subject to such Extension Offer (except for covenants and other
provisions contained therein applicable only to periods after the then latest
Term Loan Maturity Date);

 

(iv)            the final maturity date of any Extended Term Loans shall be no
earlier than the Term Loan Maturity Date of the Series and Class of Term Loans
subject to the Extension Offer and at no time shall the Terms Loans (including
Extended Term Loans) have more than three different maturity dates;

 

(v)             the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the Series and
Class of Term Loans subject to the Extension Offer;

 

(vi)            any (A) Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer and (B) Extended Revolving Credit
Commitments may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder, as specified in the respective Extension Offer;

 

 

 



 70 

 

 

(vii)          if the aggregate principal amount of Term Loans (calculated on
the face amount thereof) of the applicable Series or Revolving Credit
Commitments of the Series with the applicable maturity date, as the case may be,
in respect of which the applicable Term Lenders or Revolving Credit Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans of such Series or Revolving
Credit Commitments of the Series with the applicable maturity date, as the case
may be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Series or Revolving Credit Loans of the Series with
the applicable maturity date, as the case may be, of such Term Lenders or
Revolving Credit Lenders, as the case may be, shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer;

 

(viii)        all documentation in respect of such Extension shall be consistent
with the foregoing;

 

(ix)            the Borrower shall have delivered or caused to be delivered any
customary legal opinions, supplements and amendments to the Security Documents,
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit Party
authorizing such Extension) reasonably requested by Administrative Agent in
connection with any such transaction; and

 

(x)             any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.

 

(b)         With respect to all Extensions consummated by the Borrower pursuant
to this Section 5.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 4.4 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Series be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 5.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.3, 5.4, 5.6, 12.2 and 12.9 or any other provision
related to the pro rata application of payments) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 5.16.

 

(c)          No consent of any Lender shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans (including any Extended Term
Loans) and/or Revolving Credit Commitments (or a portion thereof) and (ii) with
respect to any Extension of the Revolving Credit Commitments, the consent of the
Issuing Lenders and the Swingline Lender which consent shall not be unreasonably
withheld or delayed. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations and
Secured Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. Each
Extension shall be established pursuant an amendment to this Agreement (each, an
“Extension Amendment”) reasonably satisfactory to the Administrative Agent. Each
Extension Amendment shall be executed by the Borrower, the Administrative Agent
and the applicable Extending Term Lenders or Extending Revolving Lenders. In the
case of any Extended Term Loans that are not then part of a Covenant Facility,
the applicable Extension Amendment shall specify whether such Extended Term
Loans shall become a Covenant Facility. The Lenders hereby irrevocably authorize
the Administrative Agent to enter Extension Amendments and other amendments to
the Loan Documents as may be necessary in order to establish new Series in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Series, in each case on terms consistent with this
Section 5.16. In addition, any such amendment(s) shall provide that, to the
extent consented to by the Issuing Lenders, (a) with respect to any Letters of
Credit the expiration date for which extend beyond the maturity date for the
non-extending Revolving Credit Commitments, participations in such Letters of
Credit on such maturity date shall be reallocated from Lenders holding Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment (provided that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Credit Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly) and (b) limitations on drawings of Revolving Credit Loans
and issuances, extensions and amendments to Letters of Credit shall be
implemented giving effect to the foregoing reallocation prior to such
reallocation actually occurring to ensure that sufficient Extended Revolving
Credit Commitments are available to participate in any such Letters of Credit.

 

 

 



 71 

 

 

(d)         In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period of time
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (to ensure reasonable administrative management
of the Credit Facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 5.16.

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1               Conditions to Closing and Initial Extensions of
Credit. The obligation of the Lenders to close this Agreement and to make the
initial Loans or issue or participate in the initial Letters of Credit, if any,
is subject to the satisfaction of each of the following conditions:

 

(a)              Executed Loan Documents. This Agreement, a Revolving Credit
Note in favor of each Revolving Credit Lender requesting a Revolving Credit
Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), the Security Documents and the Guaranty Agreement, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, and
shall be in full force and effect.

 

(b)             Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)               Officer’s Certificate. A certificate from a Responsible
Officer of the Borrower to the effect that:

 

(A)            (1) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects) on the Closing Date (or, in the case of any such
representation and warranty that by its terms is made only as of an earlier
date, as of such earlier date);

 

 

 



 72 

 

 

(B)            Since December 31, 2016, there shall not have occurred a Material
Adverse Effect; and

 

(C)            each of the Credit Parties, as applicable, has satisfied each of
the conditions set forth in Section 6.1 and Section 6.2.

 

(ii)             Certificate of Secretary of each Credit Party. A certificate of
a Responsible Officer or Secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date
and (C) resolutions duly adopted by the board of directors (or other governing
body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

 

(iii)           Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

 

(iv)            Opinions of Counsel. Customary opinions of counsel to the Credit
Parties (including, without limitation, opinions of special counsel and local
counsel to the Credit Parties as may be reasonably requested by the
Administrative Agent) addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other customary
matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders).

 

(c)              Personal Property Collateral.

 

(i)               Filings and Recordings. The Administrative Agent shall have
received all filings and recordations in the applicable Uniform Commercial Code
filing offices and in the United States Copyright Office and United States
Patent and Trademark Office that are necessary to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in the applicable
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)             Pledged Collateral. The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

 

 



 73 

 

 

(iii)           Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to intellectual property
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).

 

(iv)            Property and Liability Insurance. The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.

 

(v)             Other Collateral Documentation. The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, deposit account control agreements
and securities account control agreements and, to the extent capable of being
obtained using commercially reasonable efforts, any landlord waivers or
collateral access agreements, bailee or warehousemen letters with respect to
material locations, filings evidencing a security interest in any intellectual
property included in the Collateral, or filings with any applicable Governmental
Authority).

 

(vi)            Perfection Certificate. The Administrative Agent shall have
received a Perfection Certificate with respect to the Credit Parties dated the
Closing Date and duly executed by a Responsible Officer of each Credit Party.

 

 

 



 74 

 

 

(d)             [Reserved]

 

(e)              Governmental Approvals. All material Governmental Approvals and
material third party approvals and/or consents necessary in connection with the
Transactions shall have been obtained.

 

(f)              Financial Matters.

 

(i)               Borrower Financial Statements. The Administrative Agent shall
have received the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of each of December 31, 2014, December 31, 2015 and December 31,
2016 and the related audited Consolidated statements of income, shareholder’s
equity and cash flows for each Fiscal Year then ended.

 

(ii)             [Reserved]

 

(iii)           [Reserved]

 

(iv)            Financial Projections. The Administrative Agent shall have
received projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on an annual basis for each year
following the Closing Date during the term of the Credit Facility, which shall
not be inconsistent with any financial information or projections previously
delivered to the Administrative Agent.

 

(v)             Financial Condition/Solvency Certificate. The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that after giving effect to the
Transactions, the Borrower and its Subsidiaries (on a Consolidated basis) are
Solvent.

 

(vi)            Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder,
in each case to the extent due and payable and (B) all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent), to
the extent invoices have been presented to the Borrower at least two (2)
Business Days prior to the Closing Date.

 

(g)             Miscellaneous.

 

(i)               Notice of Account Designation. The Administrative Agent shall
have received a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

 

(ii)             Existing Indebtedness. Prior to or substantially simultaneously
with, the initial borrowing under the Credit Facility, all outstanding
obligations under the Existing US Ecology Credit Agreement shall have been
repaid, all commitments thereunder shall have been terminated and cancelled and
all Liens in connection therewith shall have been terminated and released in
accordance with payoff documentation satisfactory to the Administrative Agent.
After giving effect to the Transactions, Borrower and its Subsidiaries shall
have outstanding no Indebtedness or preferred stock other than the Revolving
Credit Facility and other Indebtedness permitted to be outstanding by Section
9.1.

 

(iii)           PATRIOT Act, etc. The Borrower and each of the Subsidiary
Guarantors shall have provided to the Administrative Agent and the Lenders at
least 5 Business Days prior to the Closing Date the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations to
the extent such request was received at least 7 Business Days prior to the
Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6.2               Conditions to All Extensions of Credit. The
obligations of the Lenders to make or participate in any Extensions of Credit
(including the initial Extension of Credit) and/or any Issuing Lender to issue
or extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, issuance or extension date:

 

 

 



 75 

 

 

(a)              Continuation of Representations and Warranties. The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, issuance or extension
date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date); provided in the case of an Extension of
Credit representing a borrowing of an Incremental Term Loan the proceeds of
which will be used to finance a Permitted Acquisition, if the Lenders providing
such Incremental Term Loan have agreed to a “funds certain” provision, only the
Specified Representations shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects on such
Increased Amount Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct as of such earlier date in all respects)).

 

(b)             No Existing Default. Either (i) no Default or Event of Default
shall have occurred and be continuing (A) on the borrowing date with respect to
such Loan or after giving effect to the Loans to be made on such date or (B) on
the issuance or extension date with respect to such Letter of Credit or after
giving effect to the issuance or extension of such Letter of Credit on such
date, (ii) with respect to any Extension of Credit consisting of a borrowing of
Incremental Loans on the Increased Amount Date pertaining thereto (other than
Incremental Term Loans described in clause (iii) below), no Event of Default
shall have occurred and be continuing on such Increased Amount Date after giving
effect to such Incremental Loans made on such Increased Amount Date and (iii)
with respect to any Extension of Credit consisting of a borrowing of Incremental
Term Loans, if the Lenders providing an Incremental Term Loan to finance a
Permitted Acquisition have agreed to a “funds certain” provision, no Event of
Default under Section 10.1(a), (b), (h) or (i) exists at the time such Permitted
Acquisition is consummated.

 

(c)              Notices. The Administrative Agent shall have received a Notice
of Borrowing or Letter of Credit Application from the Borrower in accordance
with Section 2.3(a) or Section 3.2, as applicable.

 

(d)             New Swingline Loans/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1               Organization; Power; Qualification. Each Credit Party
and each Subsidiary (other than any Immaterial Subsidiary) thereof (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted. Each Credit Party and each Subsidiary
thereof is duly qualified and authorized to do business in each jurisdiction in
which the character of its Properties or the nature of its business requires
such qualification and authorization, except where the failure so to qualify or
be so authorized could not reasonably be expected to result in a Material
Adverse Effect. The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 7.1.

 

 

 



 76 

 

 

SECTION 7.2               Ownership. Each Subsidiary of each Credit Party as of
the Closing Date is listed on Schedule 7.2. As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 7.2. As of the Closing Date, all
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable (if applicable) and not subject to any preemptive or
similar rights, except as described in Schedule 7.2. The shareholders or other
owners, as applicable, of each Credit Party (other than the Borrower) and the
Subsidiaries of the Credit Parties and the number of shares owned by each such
shareholder or other owner as of the Closing Date are described on Schedule 7.2.
As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2.

 

SECTION 7.3               Authorization; Enforceability. Each Credit Party has
the right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party in accordance with
their respective terms. This Agreement and each of the other Loan Documents have
been duly executed and delivered by the duly authorized officers of each Credit
Party that is a party thereto, and each such document constitutes the legal,
valid and binding obligation of each Credit Party that is a party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 7.4               Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.. The execution, delivery and performance by each Credit Party of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) violate any Applicable Law relating to any
Credit Party or any Subsidiary thereof, (b) conflict with, result in a breach of
or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party or any Subsidiary thereof,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound, (d) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (e) require any
consent or authorization of, filing with, permit or license of, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) filings under the
UCC, (ii) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office, (iii) filings or consents required by
federal or state securities laws or antitrust laws (in connection with the
disposition of the Collateral) and (iv) such as have been made or obtained and
are in full force and effect, except in the case of clauses (a), (c), and (e),
where such violation, conflict, breach or default or failure to obtain any
consent, authorization, filing or effect any other act could not reasonably be
expected to result in a Material Adverse Effect.

 

 

 



 77 

 

 

SECTION 7.5               Compliance with Law; Governmental Approvals. Each
Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
in the case of each of clauses (a), (b) or (c) where the failure to have, comply
or file could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.6               Tax Returns and Payments. Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal and other
material tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all material Taxes upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). Such
returns accurately reflect in all material respects all liability for Taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby. As
of the Closing Date, except as set forth on Schedule 7.6, there is no ongoing
audit or examination or, to its knowledge, other investigation by any
Governmental Authority of the tax liability of any Credit Party or any
Subsidiary thereof. No Governmental Authority has asserted any Lien or other
claim against any Credit Party or any Subsidiary thereof with respect to unpaid
taxes which has not been discharged or resolved (other than (a) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (b) Permitted Liens).

 

SECTION 7.7               Intellectual Property Matters. Except as could not
reasonably be expected to have a Material Adverse Effect, (a) each Credit Party
and each Subsidiary thereof owns or possesses rights to use all copyrights,
copyright applications, patents, patent applications, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights and
licenses with respect to the foregoing which are necessary to conduct its
business and (b) no event has occurred which permits, or after notice or lapse
of time or both would permit, the revocation or termination of any such rights,
and no Credit Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

 

SECTION 7.8               Environmental Matters.

 

(a)              To each Credit Party’s knowledge, the properties owned, leased
or operated by each respective Credit Party and each respective Subsidiary
thereof now or in the past do not contain, and to that Credit Party’s knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws, and which could reasonably be expected to result in a
Material Adverse Effect;

 

(b)             To each Credit Party’s knowledge, each Credit Party and each
Subsidiary thereof and such properties and all operations conducted in
connection therewith are in compliance, and at all relevant times have been in
compliance, with all applicable Environmental Laws except as could not
reasonably be expected to result in a Material Adverse Effect, and there is no
contamination at, under or about such properties or arising from such operations
which could reasonably be expected to result in a Material Adverse Effect;

 

 

 



 78 

 

 

(c)              No Credit Party nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, that could reasonably be expected to result
in any Material Adverse Effect nor does any Credit Party or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(d)             To each Credit Party’s knowledge, Hazardous Materials have not
been transported or disposed of to or from the properties owned, leased or
operated by any Credit Party or any Subsidiary thereof in violation of, or in a
manner or to a location which could reasonably be expected to give rise to a
Material Adverse Effect nor, to each Credit Party’s knowledge, have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in a manner that could reasonably be expected to
result in a Material Adverse Effect;

 

(e)              No judicial proceedings or governmental or administrative
action is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or
would reasonably be expected to be named as a potentially responsible party,
which could reasonably be expected to result in a Material Adverse Effect, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any applicable Environmental Law with respect to any Credit
Party, any Subsidiary thereof, with respect to any real property owned, leased
or operated by any Credit Party or any Subsidiary thereof or operations
conducted in connection therewith, which could reasonably be expected to result
in a Material Adverse Effect;

 

(f)              To each Credit Party’s knowledge, there has been no release or
threat of release of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, now or in the past, in amounts
or in a manner that could reasonably be expected to result in a Material Adverse
Effect; and

 

(g)             None of the properties or assets owned, leased or operated by
any Credit Party or any Subsidiary thereof are subject to any Lien arising under
any applicable Environmental Laws other than Permitted Liens;

 

(h)             None of the Credit Parties nor any of their Subsidiaries have
assumed any material liability of any Person under applicable Environmental
Laws, whether by contract, operation of law or otherwise, that could reasonably
be expected to result in a Material Adverse Effect; and

 

(i)               As of the Closing Date, the Credit Parties have provided or
made available to the Administrative Agent true and correct copies of any
relevant and material environmental reports, audits, or other documents relating
to liabilities under or compliance with applicable Environmental Laws that are
in the possession, custody or control of the Credit Parties.

 

SECTION 7.9               Employee Benefit Matters.

 

(a)              As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.9(a);

 

(b)             Each Credit Party and each Subsidiary is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such Employee Benefit Plan has been determined to be exempt under
Section 501(a) of the Code except for such Employee Benefit Plans that have not
yet received determination letters but for which the remedial amendment period
for submitting a determination letter has not yet expired. Except as set forth
on Schedule 7.9(b), no liability has been incurred by any Credit Party or any
ERISA Affiliate which remains unsatisfied for any taxes or penalties assessed
with respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;

 

 

 



 79 

 

 

(c)              Except as could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date: (i) no Pension Plan has been terminated,
(ii) nor has any Pension Plan become subject to funding-based benefit
restrictions under Section 436 of the Code, (iii) nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, (iv)
nor has any Credit Party or any ERISA Affiliate failed to make any contributions
or to pay any amounts due and owing to any Pension Plan as required by Sections
412 or 430 of the Code, Section 302 of ERISA or the terms of any Pension Plan on
or prior to the due dates of such contributions under Sections 412 or 430 of the
Code or Section 302 of ERISA, (v) nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;

 

(d)             Except where the failure of any of the following representations
to be correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Credit Party nor any ERISA
Affiliate has: (i) engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, (ii) incurred any liability to
the PBGC which remains outstanding other than the payment of premiums and there
are no premium payments which are due and unpaid, (iii) failed to make a
required contribution or payment to a Multiemployer Plan, or (iv) failed to make
a required installment or other required payment under Sections 412 or 430 of
the Code;

 

(e)              No Termination Event has occurred or is reasonably expected to
occur except where such occurrence could not reasonably be expected to have a
Material Adverse Effect;

 

(f)              Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no proceeding, claim (other
than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to the knowledge of the Borrower, threatened
concerning or involving (i) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any ERISA Affiliate for the benefit of employees of any Credit Party or
any Subsidiary, or (ii) any Pension Plan.

 

(g)             Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the property of all such
underfunded Pension Plans. Except as set forth on Schedule 7.9(g), using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Credit Party
and each ERISA Affiliate to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent Fiscal Year of each
such Multiemployer Plan, could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.10            Margin Stock. No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for (a) purchasing or
carrying margin stock in a manner which violates, or which would be inconsistent
with the provisions of Regulation T, U or X of such Board of Governors, or (b)
any other purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.

 

 

 



 80 

 

 

SECTION 7.11            Government Regulation. No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, or any other Applicable Law which limits its
ability to incur or consummate the financing contemplated hereby.

 

SECTION 7.12            Insurance Matters. The properties of the Borrower and
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

SECTION 7.13            Employee Relations. As of the Closing Date, no Credit
Party or any Subsidiary thereof is a party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees, in each case, except as set forth on Schedule 7.13 and except for any
multiemployer construction industry agreements by which any Credit Party or any
Subsidiary may be bound. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Credit Party or any
Subsidiary is bound. As of the Closing Date, the Borrower knows of no pending,
threatened or contemplated strikes, lockouts or work stoppage involving its
employees or those of its Subsidiaries. As of the Closing Date, the hours worked
by and payments made to employees of any Credit Party or any Subsidiary thereof
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. As of the Closing Date, all payments due from any Credit Party
or any Subsidiary thereof, or for which any claim may be made against any Credit
Party or any Subsidiary thereof, on account of wages and employee health and
welfare insurance and other employee benefits, have been paid or accrued as a
liability on the books of such Credit Party or Subsidiary, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 7.14            Burdensome Provisions. No Subsidiary is party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Equity Interests to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law or as otherwise permitted under Section 9.10.

 

SECTION 7.15            Financial Statements. The audited and unaudited
financial statements delivered pursuant to Section 6.1(f)(i) and Sections 8.1(a)
and (b), are complete and correct in all material respects and fairly present in
all material respects on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries, in each case as at such
dates, and the results of the operations and changes of financial position for
the periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Sections 6.1(f)(iv) and 8.1(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are believed to be reasonable as of the time prepared in light of
then existing conditions (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and that such
variation may be material).

 

 

 



 81 

 

 

SECTION 7.16            No Material Adverse Change. Since December 31, 2016,
there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.17            Solvency. The Credit Parties, on a Consolidated basis,
are Solvent.

 

SECTION 7.18            Title to Properties. As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased or subleased by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary to the conduct of its business and valid
and legal title to all of its material personal property and assets, subject to
Permitted Liens and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except those which have
been disposed of by the Credit Parties and their Subsidiaries subsequent to such
date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

 

SECTION 7.19            Litigation. Except for matters existing on the Closing
Date and set forth on Schedule 7.19, there are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.20            Anti-Corruption Laws and Sanctions.

 

(a)              None of (i) the Borrower, any Subsidiary, any of their
respective directors, officers, or to the knowledge of the Borrower or such
Subsidiary, any of their respective employees or Affiliates, or (ii) to the
knowledge of the Borrower, any agent or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
Credit Facility, (A) is a Sanctioned Person or currently the subject or target
of any Sanctions, (B) has its assets located in a Sanctioned Country, (C)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons in violation of applicable Sanctions, (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws, or (E) has violated any Anti-Money Laundering Law.
Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the Anti-Corruption Laws and applicable Sanctions. Each of the
Borrower and its Subsidiaries, and to the knowledge of Borrower, each director,
officer, employee, agent and Affiliate of Borrower and each such Subsidiary, is
in compliance with the Anti-Corruption Laws in all material respects.

 

(b)             No proceeds of any Extension of Credit have been used, directly
or indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country, in violation of applicable Sanctions
or (iii) in any other manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

 

 



 82 

 

 

SECTION 7.21            Absence of Defaults. No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor, in
the case of this clause (b), where such default could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 7.22            Senior Indebtedness Status. The Obligations of each
Credit Party under this Agreement and each of the other Loan Documents ranks and
shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” (or an equivalent term) under all instruments and documents, now
or in the future, relating to all Subordinated Indebtedness of each such Person.

 

SECTION 7.23            Disclosure. No material report, material certificate or
other material information furnished in writing (other than projections, other
forward looking information and information of a general economic or general
industry nature) by or on behalf of any Credit Party or any Subsidiary thereof
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) concerning the
Borrower, its Subsidiaries and the transaction contemplated hereby, taken as a
whole, contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date on which
such report, certificate or information was furnished; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and such
variation may be material).

 

SECTION 7.24            Security Documents(a).

 

(a) The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies and (i)
when the Pledged Debt and Pledged Equity Interests (each as defined in the
Collateral Agreement) is delivered to the Administrative Agent, the Lien created
under the Collateral Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Credit
Parties in such Pledged Debt and Pledged Equity Interests, in each case prior
and superior in right to any other Person, (ii) when financing statements in
appropriate form are filed in the offices specified on Schedule 7.24(a), the
Liens created under the Collateral Agreement will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral (other than Intellectual Property, as defined in the
Collateral Agreement and Deposit Accounts, as defined in the Collateral
Agreement), in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 9.2 and (iii) when the
control agreements are executed and delivered to the Administrative Agent in
accordance with Section 4.13 of the Collateral Agreement, the Lien created under
the Collateral Agreement shall constitute a fully perfected first priority Lien
on, and security interest, all right, title and interest of the Credit Parties
in each deposit account and securities account of the Credit Parties other than
Excluded Accounts (as defined in the Collateral Agreement), in each case prior
and superior in right to any other Person, other than with respect to Liens
expressly permitted by Sections 9.2(c) and (l).

 

 

 



 83 

 

 

(b) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 7.24(a), the Liens
created under the Collateral Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in the Intellectual Property (as defined in the Collateral Agreement) in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that (i) subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Credit Parties
after the date hereof and (ii) any “intent to use” trademark or service
applications are excluded from the Collateral), other than with respect to Liens
expressly permitted by Section 9.2.

 

SECTION 7.25            EEA Financial Institution. Neither the Borrower nor any
other Credit Party is an EEA Financial Institution.

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations have been paid in full, each Credit Party will, and
will cause each of its Subsidiaries to:

 

SECTION 8.1               Financial Statements and Budgets. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)              Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2017), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
Deloitte LLP or any other independent certified public accounting firm of
recognized national standing, and accompanied by a report and opinion thereon by
such certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception (other than as a result of the stated maturity of any
Obligations within one year) or any qualification as to the scope of such audit
or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

 

 

 



 84 

 

 

(b)             Quarterly Financial Statements. As soon as practicable and in
any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended June 30, 2017), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

 

(c)              Annual Business Plan and Budget. As soon as practicable and in
any event within thirty (30) days after the end of each Fiscal Year, a business
plan and operating and capital budget of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in accordance
with GAAP and to include, on a quarterly basis, the following: a quarterly
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet.

 

SECTION 8.2               Certificates; Other Reports. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)              at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;

 

(b)             promptly upon receipt thereof, copies of all final management
letters and any management responses thereto, if any, submitted to any Credit
Party, any Subsidiary thereof or any of their respective boards of directors by
their respective independent public accountants in connection with their
auditing function;

 

(c)              promptly after the furnishing thereof, copies of any notice of
default or event of default furnished to or by any holder of Indebtedness of any
Credit Party or any Subsidiary thereof in excess of the Threshold Amount
pursuant to the terms of any applicable indenture, loan or credit or similar
agreement;

 

(d)             promptly after the assertion or occurrence thereof, notice of
any action or proceeding against or of any noncompliance by any Credit Party or
any Subsidiary thereof with any Environmental Law that could reasonably be
expected to have a Material Adverse Effect;

 

(e)              promptly after the same become publicly available, copies of
all annual, regular, periodic and special reports and registration and proxy
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

 

 



 85 

 

 

(f)              promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or possible material investigation or other inquiry by
such agency regarding financial or other operational results of any Credit Party
or any Subsidiary thereof;

 

(g)             promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender;

 

(h)             such other information regarding the operations, business
affairs and financial condition of any Credit Party or any Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request; and

 

(i)               at each time financial statements are delivered pursuant to
Sections 8.1(a), a certificate of a Responsible Officer setting forth the
information required pursuant to Sections I.A, I.B, I.D, I.H, and II of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 8.2(i).

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on the website
of the SEC or an Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that: the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies (which shall be deemed to
include any .pdf copy or facsimile copy) of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Arrangers, the Syndication Agent and/or the Co-Documentation Agents will make
available to the Lenders and the Issuing Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents, the
Issuing Lenders and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent, the Arrangers, the
Syndication Agent and the Co-Documentation Agents shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

 

 



 86 

 

 

SECTION 8.3               Notice of Litigation and Other Matters. Promptly (but
in no event later than ten (10) Business Days after any Responsible Officer of
any Credit Party obtains knowledge thereof) notify the Administrative Agent in
writing of (which shall promptly make such information available to the Lenders
in accordance with its customary practice):

 

(a)              the occurrence of any Default or Event of Default;

 

(b)             the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses, that could
reasonably be expected to result in a Material Adverse Effect;

 

(c)              any written notice of any violation received by any Credit
Party or any Subsidiary thereof from any Governmental Authority including,
without limitation, any notice of violation of Environmental Laws, that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)             any labor controversy that has resulted in a strike or other
work action against any Credit Party or any Subsidiary thereof, that could
reasonably be expected to result in a Material Adverse Effect;

 

(e)              any attachment, judgment, Lien, levy or order exceeding the
Threshold Amount that may be assessed against or threatened against any Credit
Party or any Subsidiary thereof other than Permitted Liens;

 

(f)              any event which constitutes or which with the passage of time
or giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(g)             (i) except as could not reasonably be expected to have a
Material Adverse Effect, any unfavorable determination letter from the IRS
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate (to the extent in the possession of a Credit Party)
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iii) all notices received by any
Credit Party or any ERISA Affiliate (to the extent in the possession of a Credit
Party) from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA or the reorganization or
insolvency of any Multiemployer Plan, (iv) the Borrower obtaining knowledge or
reason to know that any Credit Party or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA and (v) the
occurrence of a Termination Event or any other event described in Section
10.1(k) hereof; and

 

 

 



 87 

 

 

(h)             any event, fact or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4               Preservation of Corporate Existence and Related
Matters. Except as permitted by Section 9.4 and 9.5, (a) preserve and maintain
the separate corporate existence of the Borrower and each Subsidiary (other than
any Immaterial Subsidiary) and (b) preserve and maintain all rights, franchises,
licenses and privileges necessary to the conduct of its business, and qualify
and remain qualified as a foreign corporation or other entity and authorized to
do business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law except in the case of this clause
(b) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 8.5               Maintenance of Property and Licenses.

 

(a)              In addition to the requirements of any of the Security
Documents, protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and
tear, obsolescence and condemnation excepted, all buildings, equipment and other
tangible real and personal property; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
Property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner,
in each case, except as such action or inaction could not reasonably be expected
to result in a Material Adverse Effect.

 

(b)             Maintain, in full force and effect in all material respects,
each and every license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (including without limitation,
each such license, permit, certification, qualification, approval or franchise
required by Environmental Laws) required for each of them to conduct their
respective businesses, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8.6               Insurance. Maintain insurance with financially sound
and reputable insurance companies (provided that this Section 8.6 shall not be
breached if an insurance company with which the Borrower or any Subsidiary
maintains insurance becomes financially troubled and the Borrower or such
Subsidiary promptly obtains coverage from a different, financially sound
insurer) against at least such risks and in at least such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance). All such insurance shall, (a) provide that no cancellation or
material modification thereof shall be effective until at least 30 days (or 10
days in the case of failure to pay premium) after receipt by the Administrative
Agent of written notice thereof, (b) in the case of each liability insurance
policy, name the Administrative Agent as an additional insured party thereunder
and (c) in the case of each casualty insurance policy, name the Administrative
Agent as lender’s loss payee, as its interests may appear; provided that in the
case of clauses (b) and (c), to the extent the Borrower has been unable to
obtain such endorsements on or prior to the Closing Date after the use of
commercially reasonable efforts, such endorsements shall instead be required to
be delivered after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent and the Borrower acting reasonably
(but not to exceed 60 days after the Closing Date, unless extended by the
Administrative Agent). On the Closing Date and from time to time thereafter (but
no more than once annually) deliver to the Administrative Agent upon its
reasonable request information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

 

 



 88 

 

 

SECTION 8.7               Accounting Methods and Financial Records. Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP.

 

SECTION 8.8               Payment of Taxes and Other Obligations. Pay (a) all
Taxes that may be levied or assessed upon it or any of its Property, other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) all other Indebtedness, obligations and liabilities in the ordinary course
of its business, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.9               Compliance with Laws and Approvals. Observe and remain
in compliance with all Applicable Laws (including, without limitation, the
PATRIOT Act) and maintain in full force and effect all Governmental Approvals,
in each case applicable to the conduct of its business except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.10            Environmental Laws. In addition to and without limiting
the generality of Section 8.9, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all of its tenants and subtenants with, all
applicable Environmental Laws and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all of its tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required of it under Environmental Laws, and promptly comply with
all lawful orders and directives of any Governmental Authority with applicable
jurisdiction regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials at any real property owned,
leased or operated by the Borrower or any such Subsidiary (or at any other real
property to the extent arising from the current or former activities of the
Borrower or its Subsidiaries (or their respective predecessors for which the
Borrower or any such Subsidiary have liability)), or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities with applicable jurisdiction related
thereto, including, without limitation, reasonable and documented out-of-pocket
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence, willful misconduct or bad
faith of, or material breach of its obligations under the Loan Documents by, the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

 

SECTION 8.11            Compliance with ERISA. In addition to and without
limiting the generality of Section 8.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

 



 89 

 

 

SECTION 8.12            Compliance with Terms of Leaseholds. Make all payments
and otherwise perform all obligations in respect of all leases of real property
to which the Borrower or any of its Subsidiaries is a part, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except in any case, as permitted under the applicable leases or where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.13            Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender (provided that such Lender coordinates its
visitation with the Administrative Agent), from time to time upon prior
reasonable notice and at such times during normal business hours and without
causing disruption to the business or causing undue burden on the Borrower, all
at the expense of the Borrower, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants (provided that a
representative of the Borrower may participate in any such discussion), its
business, assets, liabilities, financial condition, results of operations and
business prospects, in each case, subject to reasonable requests for
confidentiality, including as may be imposed by law or contract; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, (i) only the Administrative Agent or a designee thereof may exercise
such rights and (ii) the Administrative Agent or its designee shall not be
entitled to exercise such rights at the Borrower’s expense more often than one
(1) time during any calendar year (and such annual exercise of rights at the
Borrower’s expense shall be limited to one property of the Borrower, as selected
by the Administrative Agent at the time of any such exercise of rights);
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower. Upon the request of the Administrative Agent or
the Required Lenders, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year, which meeting will be held at the
Borrower’s corporate offices (or such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

SECTION 8.14            Additional Subsidiaries.

 

(a)              Additional Domestic Subsidiaries. Promptly (and, in any event,
within thirty (30) days after such creation or acquisition, as such time period
may be extended by the Administrative Agent in its sole discretion) after the
creation or acquisition of any Domestic Subsidiary (other than a Domestic
Subsidiary (x) all or substantially all of the assets of which consist, directly
or indirectly, of Equity Interests of one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code
or (y) that constitutes a joint venture entity for which the consent of a Person
that is not under the Control of the Borrower or any of its Subsidiaries would
be required for such joint venture entity to provide a Guarantee of the Secured
Obligations) cause such Person to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, and if applicable, the Equity Interests in Subsidiaries of such
Person to the extent constituting Collateral, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as may be reasonably
requested by the Administrative Agent with respect to such Person, and
(vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

 

 



 90 

 

 

(b)             Additional Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within thirty (30) days after such creation or
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as may
be reasonably requested by the Administrative Agent with regard to such Person
and (iv) such Person to deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(c)              Merger Subsidiaries. Notwithstanding the foregoing, to the
extent any new Subsidiary is created solely for the purpose of consummating a
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within thirty (30) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

 

(d)             Exclusions. The provisions of this Section 8.14 shall not apply
to assets as to which the Administrative Agent and the Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
Furthermore, in no event shall foreign law governed Security Documents or any
actions under foreign law be required by this Section 8.14.

 

SECTION 8.15            [Reserved].

 

 

 



 91 

 

 

SECTION 8.16            Use of Proceeds.

 

(a)              The Borrower shall use the proceeds of the Revolving Extensions
of Credit (i) to repay the Indebtedness outstanding under the Existing US
Ecology Credit Agreement, (ii) for ongoing working capital and for other general
corporate purposes (including acquisitions) of the Borrower and its Subsidiaries
(including Capital Expenditures), and (iii) to pay costs, fees, commissions and
expenses in connection with the Transactions.

 

(b)             [Reserved]

 

(c)              The Borrower shall use the proceeds of any Incremental Term
Loan and any Incremental Revolving Credit Increase as permitted pursuant to
Section 5.13, as applicable.

 

(d)             The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country in
violation of applicable Sanctions, or (iii) in any other manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 8.17            Compliance with Anti-Corruption Laws and Sanctions. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 8.18            Further Assurances.

 

(a)              Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Credit Parties;
provided, however, that the Credit Parties shall not be required to enter into
foreign law governed Security Documents or to take any actions under foreign
law.  The Borrower also agrees to provide to the Administrative Agent, from time
to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

(b)             If requested by the Administrative Agent or any Lender (through
the Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.

 

SECTION 8.19            Post-Closing Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 8.19, in each case within the time
limits specified on such schedule (it being understood and agreed that all
conditions, representations, warranties and covenants of the Loan Documents with
respect to the taking of such actions are qualified by the non-completion of
such actions until such time as they are completed or required to be completed
in accordance with this Section 8.19).

 

 

 



 92 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

Until all of the Obligations have been paid in full, the Credit Parties will
not, and will not permit any of their respective Subsidiaries to:

 

SECTION 9.1               Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness except:

 

(a)              the Obligations;

 

(b)             Indebtedness and obligations owing under Hedge Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

 

(c)              Indebtedness existing on the Closing Date and listed on
Schedule 9.1, and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to unpaid accrued interest and premium or other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension and (iii) any refinancing, refunding, renewal or extension
of any Subordinated Indebtedness shall be (A) on subordination terms at least as
favorable to the Lenders as the Subordinated Indebtedness being refinanced,
refunded, renewed or extended, and (B) no more restrictive on the Borrower and
its Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended;

 

(d)             Indebtedness incurred in connection with Capital Leases and
purchase money Indebtedness in an aggregate amount at any time outstanding not
to exceed the greater of (i) $35,000,000 and (ii) 10.0% of Consolidated Tangible
Assets as of the date of such incurrence;

 

(e)              Indebtedness of a Person existing at the time such Person
became a Subsidiary or assets were acquired from such Person in connection with
an Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate principal amount of such Indebtedness at any time
outstanding does not exceed (x) $35,000,000 plus (y) such other amount, provided
that after giving effect to the issuance of any such Indebtedness the Borrower
will have a Consolidated Total Net Leverage Ratio on a Pro Forma Basis no
greater than 0.5x less than the Consolidated Total Net Leverage Ratio required
to be maintained at the end of the fiscal quarter immediately preceding the
issuance of such Indebtedness pursuant to Section 9.13(a) (or, at any time prior
to end of the fiscal quarter ending June 30, 2017, 3.50 to 1.00) (such that if
such Consolidated Total Net Leverage Ratio pursuant to Section 9.13(a) was 3.50
to 1:00 at such time, then the required ratio for purposes of this Section
9.1(e)(iii)(y) would be 3.00 to 1.00);

 

(f)              Guaranty Obligations with respect to Indebtedness permitted
pursuant to this Section;

 

(g)             unsecured intercompany Indebtedness:

 

 

 



 93 

 

 

(i)  owed by any Credit Party to another Credit Party;

 

(ii)  owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);

 

(iii)           owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

 

(iv)  owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi);

 

(h)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(i)               (x) unsecured Indebtedness of the Borrower in the form of
notes; provided, that in the case of each incurrence of such unsecured
Indebtedness, (i) no Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such unsecured Indebtedness, (ii) the
Administrative Agent shall have received reasonably satisfactory written
evidence that after giving effect to the issuance of any such unsecured
Indebtedness the Borrower will have a Consolidated Total Net Leverage Ratio on a
Pro Forma Basis no greater than (A) if such incurrence is in an aggregate
principal amount of at least $250.0 million and the proceeds of such unsecured
Indebtedness are used primarily to fund a Material Acquisition and costs, fees
and expenses incurred in connection therewith, 4.50 to 1.00, (B) if such
incurrence is in an aggregate principal amount of at least $250.0 million and
the proceeds of such unsecured Indebtedness are not used primarily to fund a
Material Acquisition and costs, fees and expenses incurred in connection
therewith, 4.00 to 1.00 and (C) in all other instances, 3.50 to 1:00 (it being
understood that for purposes of the foregoing calculations, Consolidated Net
Funded Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Indebtedness provided under this Section 9.1(i)
that may otherwise reduce the amount of Consolidated Net Funded Indebtedness);
provided, that if the proceeds of such unsecured indebtedness will be used to
finance a Material Acquisition and the applicable note purchasers agree to
“funds certain” provision, compliance with the applicable maximum Consolidated
Total Net Leverage Ratio set forth above may be determined, at the Borrower’s
option, as of the date that the acquisition agreement for such Material
Acquisition is entered into, on a Pro Forma Basis after giving effect to the
issuance of such unsecured Indebtedness, (iii) the maturity date of any such
unsecured Indebtedness in excess of $25,000,000 is no earlier than the date that
is 91 days after the then latest maturity date for the Loans hereunder and (iv)
either (1) the terms and conditions (other than pricing, rate floors, discounts,
fees, premiums and optional prepayment or redemption provisions) of such
unsecured Indebtedness shall be, in the good faith determination of the
Borrower, not materially less favorable (when taken as a whole) to the Borrower
than the terms and conditions of the Loan Documents (when taken as a whole) or
(2) in the case of debt securities issued pursuant to a registered offering or
under Rule 144A of the Securities Act of 1933 (as amended), the terms and
conditions of such unsecured Indebtedness shall be customary for similar debt
securities in light of the prevailing market conditions, in each case except for
covenants or other provisions applicable only to periods after the then latest
maturity date for the Loans hereunder and (y) any unsecured refinancing, renewal
or extension of any Indebtedness incurred pursuant to clause (x) of this Section
9.1(i) in the form of notes to the extent (1) the principal amount of such
Indebtedness is not increased (except by an amount not to exceed any accrued
interest, any premium or other amount paid, and fees and expenses reasonably
incurred in connection with such refinancing, renewal or extension), (2) neither
the final maturity nor the Weighted Average Life to Maturity of such
Indebtedness is decreased, (3) such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
(4) the original obligors in respect of such Indebtedness remain the only
obligors thereon, and (5) either (I) the terms and conditions (other than
pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) of such unsecured refinancing, renewal or extension, in
the good faith determination of the Borrower, are not materially less favorable
(when taken as a whole) to the Borrower than the terms and conditions of the
Loan Documents (when taken as a whole) or (II) in the case of debt securities
issued pursuant to a registered offering or under Rule 144A of the Securities
Act of 1933 (as amended), the terms and conditions of such unsecured
refinancing, renewal or extension are customary for similar debt securities in
light of the prevailing market conditions, in the case of each of clause (I) and
(II) except for covenants or other provisions applicable only to periods after
the then latest maturity date for the Loans hereunder;

 

 

 



 94 

 

 

(j)               Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

 

(k)             Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $35,000,000 and
(ii) 10.0% of Consolidated Tangible Assets as of the date of such incurrence;

 

(l)               Indebtedness consisting of promissory notes issued to current
or former officers, directors, employees and consultants (or their respective
family members, estates or trusts or other entities for the benefit of any of
the foregoing) of the Borrower or its Subsidiaries to purchase or redeem Equity
Interests or options of the Borrower permitted pursuant to Section 9.6(f);
provided that the aggregate principal amount of all such Indebtedness shall not
exceed $2,000,000 at any time outstanding;

 

(m)            Indebtedness of the Borrower or any of its Subsidiaries
consisting of obligations to pay insurance premiums or take-or-pay obligations
contained in supply arrangements incurred in the ordinary course of business;

 

(n)             Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for Indebtedness to sellers, earn-outs, non-competition,
indemnification, adjustment of purchase price or similar obligations in each
case entered into in connection with any Permitted Acquisition, other
Investments or Asset Dispositions permitted hereunder;

 

(o)             Indebtedness in respect of overdraft facilities, automatic
clearinghouse arrangements, employee credit card programs, corporate cards and
purchasing cards, and other business cash management arrangements in the
ordinary course of business, including Indebtedness arising under or in
connection with any Cash Management Agreement with a Cash Management Bank;

 

(p)             Indebtedness representing deferred compensation or reimbursable
expenses owed to employees of the Borrower or any of the Subsidiaries incurred
in the ordinary course of business; and

 

(q)             Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount at
any time outstanding not to exceed the greater of (i) $35,000,000 and (ii) 10.0%
of Consolidated Tangible Assets as of the date of such incurrence.

 

SECTION 9.2               Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

 

(a)              Liens created pursuant to the Loan Documents (including,
without limitation, Liens in favor of the Swingline Lender and/or the Issuing
Lenders, as applicable, on Cash Collateral granted pursuant to the Loan
Documents);

 

 

 



 95 

 

 

(b)             Liens in existence on the Closing Date and described on Schedule
9.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 9.1(c)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 9.2)); provided that the scope of any such Lien shall not
be increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;

 

(c)              Liens for taxes, assessments and other governmental charges or
levies, or to secure statutory or regulatory obligations (excluding (A) any Lien
imposed pursuant to any of the provisions of ERISA and (B) any Lien imposed by
any Governmental Authority pursuant to Environmental Laws other than any
non-monetary Lien that is only imposed on real property in the ordinary course
of business and does not have a material effect on the Borrower’s ability to
conduct its operations on any such affected property) (i) not yet due, taking
into account any applicable grace period or (ii) which are being contested in
good faith and by appropriate proceedings if adequate reserves are maintained to
the extent required by GAAP;

 

(d)             the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

 

(e)              deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)              encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

 

(g)             Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to Operating
Leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(h)             Liens securing Indebtedness permitted under Section 9.1(d);
provided that (i) such Liens shall be created within ninety (90) days after (A)
the later of the acquisition, lease or delivery or (B) the repair or
improvement, as applicable, of the related Property (or substantially
simultaneously with refinancing of such Indebtedness to the extent secured by
such Lien), (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair, improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable), plus other reasonable amounts paid and
fees and expenses reasonably incurred in connection with such Indebtedness or
refinancing thereof;

 

 

 



 96 

 

 

(i)               Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(l) or securing appeal or
other surety bonds relating to such judgments;

 

(j)               (i) Liens on Property (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other
acquisition, (B) such Liens do not attach to any other Property of the Borrower
or any of its Subsidiaries and (C) the Indebtedness secured by such Liens is
permitted under Section 9.1(e) of this Agreement;

 

(k)             Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 9.1(c),
(e), (k) or (m);

 

(l)               (i) Liens of a collecting bank arising in the ordinary course
of business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

 

(m)            (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

 

(n)             any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

 

(o)             deposits made in the ordinary course of business or Liens on the
proceeds of insurance policies and unearned or refunded premiums, in each case,
securing Indebtedness owed to an insurance company under Section 9.1(m);

 

(p)             Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in connection with an Investment permitted hereunder;

 

(q)             leases or subleases granted to others that do not materially
interfere with the ordinary course of the business of the Borrower and its
Subsidiaries, taken as a whole; and

 

(r)              Liens not otherwise permitted hereunder on assets securing
Indebtedness or other obligations in the aggregate principal amount not to
exceed the greater of (i) $35,000,000 and (ii) 10.0% of Consolidated Tangible
Assets as of the date of such incurrence;

 

provided, that no Credit Party shall grant any Liens on any of its owned real
properties to secure Indebtedness.

 

SECTION 9.3               Investments. Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit (including Guarantees) to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:

 

 

 



 97 

 

 

(a)           (i)       Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date;

 

(ii)       Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;

 

(iii)      Investments made after the Closing Date by any Credit Party in any
other Credit Party or in any Person that becomes a Subsidiary Guarantor in the
manner contemplated by Section 8.14;

 

(iv)      Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary (or in any Person that upon the
making of such Investment becomes a Non-Guarantor Subsidiary); and

 

(v)       Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any Credit Party or in any Person that becomes a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and

 

(vi)      Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount for all such Investments not to
exceed at the time any such Investment is made, an amount equal to (A) the
greater of (x) $125,000,000 and (y) 37.5% of Consolidated Tangible Assets as of
the date that such Investment is made, less (B) the amount of Investments made
pursuant to Section 9.3(g)(ii) that are outstanding at the time such Investment
is made, less (C) the amount of Guaranty Obligations incurred by Credit Parties
in respect of the Indebtedness and obligations of Non-Guarantor Subsidiaries
pursuant to Section 9.3(j)(ii) (provided that any Investments in the form of
loans or advances made by any Credit Party to any Non-Guarantor Subsidiary
pursuant to this clause (vi) shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Security
Documents);

 

(b)             Investments in cash and Cash Equivalents;

 

(c)              Investments by the Borrower or any of its Subsidiaries
consisting of Capital Expenditures not prohibited by this Agreement;

 

(d)             deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;

 

(e)              Hedge Agreements permitted pursuant to Section 9.1;

 

(f)              purchases of assets in the ordinary course of business;

 

(g)             Investments by the Borrower or any Subsidiary thereof in the
form of:

 

(i)       Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a part of the Borrower or a Subsidiary
Guarantor or becomes (whether or not such Person is a Wholly-Owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 8.14;

 

 

 



 98 

 

 

(ii)  Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition does not become a Subsidiary Guarantor or a part of a
Subsidiary Guarantor in an aggregate amount for all such Investments not to
exceed at the time any such Investment is made, an amount equal to, (A) the
greater of (x) $125,000,000 and (y) 37.5% of Consolidated Tangible Assets as of
the date that such Investment is made, less (B) the amount of Investments made
pursuant to Section 9.3(a)(vi) that are outstanding at the time such Permitted
Acquisition is made, less (C) the amount of Guaranty Obligations incurred by
Credit Parties in respect of the Indebtedness of Non-Guarantor Subsidiaries
pursuant to Section 9.3(j)(ii);

 

(iii)       Permitted Acquisitions by a Non-Guarantor Subsidiary to the extent
that any Person or Property acquired in such Permitted Acquisition does not
become a Subsidiary Guarantor or a part of a Subsidiary Guarantor;

 

(h)             Investments in the form of loans and advances to current or
former officers, directors, employees and consultants (x) for the purpose of
purchasing Equity Interests in the Borrower or its Subsidiaries in an aggregate
amount not to exceed at any time outstanding $5,000,000 and (y) for travel,
entertainment, relocation and other matters in the ordinary course of business;

 

(i)               Investments in the form of Restricted Payments permitted
pursuant to Section 9.6;

 

(j)               (i) Guaranty Obligations permitted pursuant to Section 9.1 in
respect of (A) Indebtedness of Credit Parties and (B) other obligations of
Credit Parties not prohibited by this Agreement (ii) Guaranty Obligations
permitted pursuant to Section 9.1 in respect of (A) Indebtedness of
Non-Guarantor Subsidiaries and (B) other obligations of Non-Guarantor
Subsidiaries not prohibited by this Agreement; provided that Guaranty
Obligations incurred after the Closing Date by any Credit Party in respect of an
obligation of any Non-Guarantor Subsidiary pursuant to this Section 9.3(j)(ii)
shall not exceed in the aggregate Guaranty Obligations at the time any such
Guaranty Obligation is incurred, an amount equal to (A) the greater of (x)
$125,000,000 and (y) 37.5% of Consolidated Tangible Assets as of the date that
such Guaranty Obligation is incurred, less (B) the amount of Investments made
pursuant to Sections 9.3(a)(vi) and 9.3(g)(ii) that are outstanding at the time
such Guaranty Obligation is incurred;

 

(k)             Investments in an unlimited amount so long as (i) no Default of
Event of Default shall have occurred and be then continuing and (ii) immediately
after giving effect to the Investment and any Indebtedness incurred in
connection therewith the Borrower will have a Consolidated Total Net Leverage
Ratio on a Pro Forma Basis of no greater than 3.25 to 1.00;

 

(l)               promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 9.5;

 

(m)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary to prevent or limit loss;

 

(n)             Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

 

 



 99 

 

 

(o)             Investments to the extent that payment for such Investments is
made solely by the issuance of Equity Interests of the Borrower to the seller of
such Investments; and

 

(p)             Investments not otherwise permitted pursuant to this Section in
an aggregate amount at any time outstanding not to exceed the greater of (i)
$35,000,000 and (ii) 10% of Consolidated Tangible Assets as of the date that
such Investment is made.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.4               Fundamental Changes. Merge, consolidate or enter into
any similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

 

(a)              (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Subsidiary of
the Borrower may be merged, amalgamated or consolidated with or into any
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);

 

(b)             any Non-Guarantor Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary;

 

(c)              any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

 

(d)             any Non-Guarantor Subsidiary may dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding up or
otherwise) to any other Non-Guarantor Subsidiary;

 

(e)              any Wholly-Owned Subsidiary of the Borrower may merge with or
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with any acquisition permitted hereunder (including, without limitation, any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided that in
the case of any merger involving a Wholly-Owned Subsidiary that is a Domestic
Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or surviving
entity or (ii) simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith;

 

(f)              any Person may merge into the Borrower or any of its
Wholly-Owned Subsidiaries in connection with any acquisition permitted hereunder
(including, without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that (i) in the case of a merger involving the
Borrower or a Subsidiary Guarantor, the continuing or surviving Person shall be
the Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower;

 

 

 



 100 

 

 

(g)             any inactive Subsidiary or Immaterial Subsidiary may dissolve,
liquidate or wind-up at any time so long as any assets of such Subsidiary are
transferred to Borrower or a Subsidiary and if such inactive Subsidiary or
Immaterial Subsidiary was a Credit Party, such assets are transferred to a
Credit Party; and

 

(h)             Asset Dispositions permitted by Section 9.5(g).

 

SECTION 9.5               Asset Dispositions. Make any Asset Disposition except:

 

(a)              the sale of obsolete, worn-out or surplus assets no longer used
or usable in the business of the Borrower or any of its Subsidiaries;

 

(b)             non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

 

(c)              leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

 

(d)             Asset Dispositions in connection with Insurance and Condemnation
Events; provided that the requirements of Section 4.4(b) are complied with in
connection therewith;

 

(e)              Asset Dispositions in connection with transactions permitted by
Section 9.4;

 

(f)              Asset Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
and

 

(g)             Asset Dispositions not otherwise permitted pursuant to this
Section; provided that (i) at the time of such Asset Disposition (which, if the
Borrower so elects, shall be the date that an agreement for such Asset
Disposition is signed), no Default or Event of Default shall exist or would
result from such Asset Disposition, (ii) such Asset Disposition is made for fair
market value and the consideration received shall be no less than 75% in cash,
(iii) the aggregate fair market value of all property disposed of in reliance on
this clause (g) shall not exceed (x) $50,000,000 in any Fiscal Year; provided
however, that any unused portion in any given Fiscal Year may be carried over to
subsequent Fiscal Years without limit and (y) $100,000,000 during the term of
this Agreement and (iv) the requirements of Section 4.4(b) are complied with.

 

SECTION 9.6               Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

 

(a)              the Borrower or any of its Subsidiaries may declare and pay
dividends in shares of its own Qualified Equity Interests;

 

(b)             any Subsidiary of the Borrower may declare and make Restricted
Payments in respect of its outstanding Equity Interests to the Borrower or any
Subsidiary Guarantor (and, if applicable, to other holders of its outstanding
Qualified Equity Interests on a pro rata basis);

 

 

 



 101 

 

 

(c)              (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may make Restricted Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); and

 

(d)             the Borrower may make Restricted Payments in an unlimited amount
so long as (i) no Default of Event of Default shall have occurred and be then
continuing and (ii) immediately after giving effect to the Restricted Payment
and any Indebtedness incurred in connection therewith the Borrower will have a
Consolidated Total Net Leverage Ratio on a Pro Forma Basis of no greater than
3.00 to 1.00;

 

(e)              the Borrower may make any Restricted Payment within forty-five
(45) days after the declaration or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the Restricted Payment would
have complied with the provisions of this Section;

 

(f)              the Borrower and its Subsidiaries may make Restricted Payments
to (i) repurchase Equity Interests issued to employees, directors and officers
of the Borrower or the Subsidiaries (including repurchases of Equity Interests
from severed or terminated employees, directors and officers) and (ii) make
payments to employees, directors and officers of the Borrower or the
Subsidiaries in connection with Equity Interests (and the exercise thereof)
pursuant to incentive plans or arrangements, in an aggregate amount under this
clause (ii) not to exceed $25,000,000 in any Fiscal Year;

 

(g)             the Borrower may make cash payments in lieu of issuing
fractional shares in an aggregate amount not exceeding $5,000,000 during the
term of this Agreement upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of the Borrower; and

 

(h)             so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make other Restricted
Payments in an amount not to exceed, in each Fiscal Year, (i) $25,000,000 minus
(ii) the aggregate amount of payments and prepayments of Specified Indebtedness
made in reliance on Section 9.9(b)(vii) during such Fiscal Year.

 

SECTION 9.7               Transactions with Affiliates. Directly or indirectly
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with (a) any officer, director or
other Affiliate of, the Borrower or any of its Subsidiaries, or (b) any
Affiliate of any such officer or director, other than:

 

(i)               transactions permitted by Section 9.6;

 

(ii)             transactions existing on the Closing Date and described on
Schedule 9.7;

 

(iii)           transactions between and among Credit Parties and their
Subsidiaries;

 

(iv)            other transactions on terms as favorable as would be obtained by
it on a comparable arm’s-length transaction with an independent, unrelated third
part; provided that in the case of any such transaction or related series of
transactions with a value of greater than $35,000,000 the board of directors (or
equivalent governing body) of the Borrower shall have determined in good faith
that such terms are so favorable;

 

(v)             employment, severance and other compensation or benefit
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with their respective current and former officers, directors,
employees and consultants in the ordinary course of business; and

 

 

 



 102 

 

 

(vi)            payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

 

SECTION 9.8               Accounting Changes; Organizational Documents.

 

(a)              Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP or Applicable Law.

 

(b)             Amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational documents) or amend, modify or
change its bylaws (or other similar documents) in any manner materially adverse
to the rights or interests of the Lenders.

 

SECTION 9.9               Payments and Modifications of Certain Indebtedness.

 

(a)              Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) (i) any of the terms or provisions of any
Subordinated Indebtedness that would shorten the final maturity or Weighted
Average Life to Maturity of such Indebtedness or change the subordination
provisions of such Indebtedness, and (ii) the maturity date of any other
Specified Indebtedness to a date which would not be permitted if such Specified
Indebtedness were incurred on the date of such amendment, modification or
waiver.

 

(b)             Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Specified Indebtedness, except:

 

(i)               refinancings, refundings, renewals, extensions or exchange of
any Specified Indebtedness permitted by Section 9.1(i), (k) or (q), and by any
subordination provisions applicable thereto;

 

(ii)             payments and prepayments of any Specified Indebtedness made
solely with the proceeds of Qualified Equity Interests;

 

(iii)           payments and prepayments of any Specified Indebtedness in an
unlimited amount so long as (i) no Default of Event of Default shall have
occurred and be then continuing and (ii) immediately after giving effect to the
payment or prepayment and any Indebtedness incurred in connection therewith, the
Borrower will have a Consolidated Total Net Leverage Ratio on a Pro Forma Basis
of no greater than 3.00 to 1.00;

 

(iv)            the payment of interest, expenses and indemnities in respect of
Specified Indebtedness incurred under Section 9.1(i), (k) or (q) (other than any
such payments prohibited by any subordination provisions applicable thereto);

 

(v)             the payment of principal thereof on the maturity date thereof
(other than any such payments prohibited by any subordination provisions
applicable thereto);

 

 

 



 103 

 

 

(vi)            the payment of any Specified Indebtedness permitted hereunder
(i) between or among the Credit Parties, (ii) between or among Non-Guarantor
Subsidiaries and (iii) so long as no Event of Default has occurred and is
continuing, by a Credit Party to a Non-Guarantor Subsidiary; and

 

(vii)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make other payments and
prepayments of Specified Indebtedness in an amount not to exceed, in each Fiscal
Year, (A) $25,000,000 minus (B) the amount of Restricted Payments made in
reliance on Section 9.6(h) during such Fiscal Year.

 

SECTION 9.10            No Further Negative Pledges; Restrictive Agreements.

 

(a)              Enter into, assume or be subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets to secure the Secured Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security on any properties or
assets of the Credit Parties for any obligation if security on such properties
or assets is given for the Obligations, except (i) pursuant to this Agreement
and the other Loan Documents, (ii) pursuant to any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided that any
such restriction contained therein relates only to the asset or assets financed
thereby) and restrictions imposed on a Foreign Subsidiary in any document or
instrument governing Indebtedness of a Foreign Subsidiary incurred pursuant to
Section 9.1, (iii) customary restrictions contained in the organizational
documents of any Non-Guarantor Subsidiary as of the Closing Date, (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien), (v)
customary restrictions contained in an agreement related to the sale of Property
(to the extent such sale is permitted pursuant to Section 9.5) that limit the
transfer of such Property pending the consummation of such sale, (vi)
restrictions imposed by any Governmental Authority or pursuant to any
Governmental Approval or Applicable Law, (vii) customary provisions in leases,
licenses, permits and other agreements entered into in the ordinary course of
business prohibiting the assignment of such leases, licenses, permits and other
agreements and the property subject thereto, and (viii) obligations that bind a
Person at the time such Person first becomes a Subsidiary of the Borrower, so
long as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary.

 

(b)             Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Credit Party or any Subsidiary on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Credit Party, (iii) make loans
or advances to any Credit Party, (iv) sell, lease or transfer any of its
properties or assets to any Credit Party or (v) act as a Credit Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof (provided that this clause (v) shall not apply to any Foreign
Subsidiary), except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B) any
Governmental Authority, Governmental Approval or Applicable Law, (C)  in the
case of clause (i) above (with respect to Foreign Subsidiaries only) and clause
(iv) above, any document or instrument governing secured Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed in connection therewith) or Section
9.1(e) (provided that any such restriction contained therein relates only to the
asset or assets or Subsidiary so acquired) and restrictions and conditions
imposed on a Foreign Subsidiary in any document or instrument governing
Indebtedness of a Foreign Subsidiary incurred pursuant to Section 9.1, (D) in
the case of clause (iv) above, any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary, (F)  in the
case of clause (iv) above, customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) in the case of clause (iv) above, customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) in the case of clause (iv)
above, customary provisions restricting assignment of any agreement entered into
in the ordinary course of business.

 

 

 



 104 

 

 

SECTION 9.11            Nature of Business. Engage in any business other than
the business conducted by the Borrower and its Subsidiaries as of the Closing
Date and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

 

SECTION 9.12            Sale Leasebacks. Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an Operating Lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease; unless (i) the sale or transfer of such property
is permitted by Section 9.5 and (ii) any Liens arising in connection with its
use of such property are permitted by Section 9.2.

 

SECTION 9.13            Financial Covenants.

 

(a)              Consolidated Total Net Leverage Ratio. As of the last day of
any fiscal quarter, beginning with the fiscal quarter ending June 30, 2017,
permit the Consolidated Total Net Leverage Ratio to be greater than 3.50 to
1:00; provided, that the Borrower shall be permitted upon written election to
the Administrative Agent at any time, (i) in connection with a Permitted
Acquisition that involves the payment of aggregate consideration by the Borrower
and its Subsidiaries in excess of $150,000,000 (a “Material Acquisition”), to
increase such maximum Consolidated Total Net Leverage Ratio by 0.50 to 1.00 for
the next four fiscal quarters ending following the closing date of such Material
Acquisition and (ii) in connection with the incurrence of Indebtedness pursuant
to Section 9.1(i) in an aggregate principal amount of at least $250,000,000
(such Indebtedness, “Qualifying Indebtedness”), to increase such maximum
Consolidated Total Net Leverage Ratio by 0.50 to 1.00 for the next four fiscal
quarters ending following the closing date of the financing documentation for
such Indebtedness; provided further, that (x) the Borrower may only make one
election under Section 9.13(a)(ii) during the term of this Agreement, (y) only
one election under Section 9.13(a)(i) may be in effect at any time during the
term of this Agreement, and the Borrower may not make an election under Section
9.13(a)(i) unless at least two full consecutive fiscal quarters have elapsed
since any prior increase to the maximum Consolidated Total Net Leverage Ratio
pursuant to Section 9.13(a)(i) (if any) was in effect and (z) in determining pro
forma compliance with this Section 9.13(a), effect shall be given to Sections
1.10(b) and (c). For the avoidance of doubt, subject to the foregoing
limitations and conditions, elections under both clause (i) and clause (ii)
above may concurrently be in effect, and, if so concurrently in effect, shall be
additive.

 

(b)             Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter, beginning with the fiscal quarter ending June 30, 2017, permit
the Consolidated Interest Coverage Ratio to be less than 3.00 to 1:00.

 

 

 



 105 

 

 

ARTICLE X

DEFAULT AND REMEDIES

 

SECTION 10.1            Events of Default. Each of the following shall
constitute an Event of Default:

 

(a)              Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)             Other Payment Default. The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation (other than an Obligation of the type
referred to in Section 10.1(a)), and such default shall continue for a period of
three (3) Business Days.

 

(c)              Misrepresentation. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Credit Party or
any Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

(d)             Default in Performance of Certain Covenants. Any Credit Party
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2(a) or (b), 8.3(a), 8.4(a), 8.13, 8.14 8.16 or
8.19 or Article IX; provided, that a Default under Section 9.13 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Non-Covenant Facility unless and until a Covenant Facility
Acceleration shall have occurred.

 

(e)              Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.

 

(f)              Indebtedness Cross-Default. Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired); provided, that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of a voluntary sale or transfer of assets securing such Indebtedness.

 

 

 



 106 

 

 

(g)             Change in Control. Any Change in Control shall occur.

 

(h)             Voluntary Bankruptcy Proceeding. Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(i)               Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

 

(j)               Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof, in each case other than due to any action or inaction of the
Administrative Agent.

 

(k)             ERISA Events. The occurrence of any of the following events,
except where such event could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) any Credit Party or any ERISA
Affiliate fails to make full payment when due of all amounts which, under the
provisions of any Pension Plan or Sections 412 or 430 of the Code, any Credit
Party or any ERISA Affiliate is required to pay as contributions thereto, (ii) a
Termination Event or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from a Multiemployer Plan and the plan sponsor of such Multiemployer Plan
notifies such withdrawing employer that such employer has incurred a withdrawal
liability.

 

(l)               Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
paid or covered (other than deductibles) by independent third party insurance as
to which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) consecutive days
after the entry thereof.

 

(m)            Environmental Matters. One or more of the Necessary
Authorizations shall be terminated or revoked such that the Borrower and its
Subsidiaries are no longer able to operate their businesses or any portion
thereof or any of such Necessary Authorizations shall fail to be renewed at the
stated expiration thereof such that the Borrower and its Subsidiaries are no
longer able to operate their businesses or any portion thereof and retain the
revenue received therefrom, except in the event that the termination, revocation
or non-renewal could not reasonably be expected to have a Material Adverse
Change.

 

 

 



 107 

 

 

(n)             Designated Senior Indebtedness. The Obligations shall fail to be
designated as “Senior Indebtedness” (or other equivalent term) under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness.

 

SECTION 10.2            Remedies. Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)              Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; provided, however, that solely in the case of a Financial
Covenant Event of Default, unless and until such Financial Covenant Event of
Default shall constitute an Event of Default with respect to any Non-Covenant
Facility, the Administrative Agent shall take such actions at the request of the
Required Covenant Lenders only, and in such case, without limiting Section
10.1(d), only with respect to the Covenant Facilities (and any Loans thereunder)
and any Letters of Credit, L/C Commitment and L/C Obligations.

 

(b)             Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

 

(c)              General Remedies. Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations.

 

SECTION 10.3            Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)              The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

 

 



 108 

 

 

(b)             Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Lenders and the Issuing Lenders; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders or their designee shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 10.4            Crediting of Payments and Proceeds. In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and on Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

 

 

 



 109 

 

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5            Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and

 

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

SECTION 10.6            Credit Bidding.

 

(a)              The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties all or any portion of Collateral at
any sale thereof conducted by the Administrative Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law. Such credit bid
or purchase may be completed through one or more acquisition vehicles formed by
the Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party).

 

 

 



 110 

 

 

(b)             Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.1            Appointment and Authority.

 

(a)              Each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints Wells Fargo Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)             The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and each Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

 

 



 111 

 

 

SECTION 11.2            Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 11.3            Exculpatory Provisions.

 

(a)              The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)               shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;
and

 

(iv)            shall not (A) be obligated to ascertain, monitor or inquire as
to whether any Lender, Participant or prospective Lender or Participant is a
Disqualified Lender or (B) have any liability with respect to or arising out of
any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Lender.

 

(b)             The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Lender.

 

 

 



 112 

 

 

(c)              The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.8), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 11.4            Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In no event shall the Administrative Agent (A)
be obligated to ascertain, monitor or inquire as to whether any Lender,
Participant or prospective Lender or Participant is a Disqualified Lender or (B)
have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Lender.

 

SECTION 11.5            Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 11.6            Resignation of Administrative Agent.

 

(a)              The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, and, so long as no Event of Default has occurred
and is continuing at the time of such resignation, subject to the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

 

 



 113 

 

 

(b)             If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)              With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)             Any resignation by, or removal of, Wells Fargo Bank as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

SECTION 11.7            Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

 

 



 114 

 

 

SECTION 11.8            No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

SECTION 11.9            Collateral and Guaranty Matters.

 

(a)              Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)               to release any Lien on any Collateral granted to or held by
the Administrative Agent, for the ratable benefit of the Secured Parties, under
any Loan Document (A) upon the payment in full of the Obligations, (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

 

(ii)             to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien
permitted pursuant to Section 9.2(h); and

 

(iii)           to release any Subsidiary Guarantor from its obligations under
any Loan Documents (A) upon the payment in full of the Obligations or (B) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released without need for further action by any person.

 

(b)             The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

 

 



 115 

 

 

SECTION 11.10         Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

ARTICLE XII

MISCELLANEOUS

 

SECTION 12.1            Notices.

 

(a)              Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower or any Subsidiary Guarantor:

 

US Ecology, Inc.
251 E. Front Street, Suite 400
Boise, Idaho 83702
Attention of: Wayne Ipsen
Telephone No.: (208) 319-1608
Facsimile No.: (208) 331-7900
E-mail: wayne.ipsen@usecology.com
http://www.usecology.com

 

With copies to:

 

Dechert LLP
2929 Arch Street
Cira Centre
Philadelphia, PA 19104
Attention of: Sarah B. Gelb
Telephone No.: (215) 994-4000
Facsimile No.: (215) 994-2222
E-mail: sarah.gelb@dechert.com

 

 

 



 116 

 

 

If to Wells Fargo Bank as
Administrative
Agent:

 

Wells Fargo Bank, National Association
MAC U1858-032
877 West Main Street – 3rd Floor
Boise, Idaho
Attention of: Regional Commercial Banking
Facsimile No.: (208) 393-2472

 

With copies to:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 590-3481

 

and

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention of: Sony Ben-Moshe
Telephone No.: (858) 523-5400
Facsimile No.: (858) 523-5450
E-mail: sony.ben-moshe@lw.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)             Electronic Communications. Notices and other communications to
the Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites
(including the Borrower’s website at http://www.usecology.com)) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. In each case, except as otherwise provided by Section 8.2,
unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

 

 



 117 

 

 

(c)              Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

(d)             Change of Address, Etc. Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(e)              Platform.

 

(i)               Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Issuing Lenders and the other Lenders by posting the Borrower Materials on the
Platform.

 

(ii)             The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall any Agent Party have any liability to any Credit Party, any Lender
or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of, or material breach under the Loan Documents by, such Agent Party;
provided that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, any Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

 

(f)              Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 12.2            Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document (including as set forth
in Section 5.16), any term, covenant, agreement or condition of this Agreement
or any of the other Loan Documents may be amended or waived by the Lenders, and
any consent given by the Lenders, if, but only if, such amendment, waiver or
consent is in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and delivered to the
Administrative Agent and, in the case of an amendment, signed by the Borrower;
provided, that no amendment, waiver or consent shall:

 

 

 



 118 

 

 

(a)              without the prior written consent of the Required Revolving
Credit Lenders, amend, modify or waive (i) Section 6.2 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans) to
make Revolving Credit Loans when such Revolving Credit Lenders would not
otherwise be required to do so, (ii) the amount of the Swingline Commitment or
(iii) the amount of the L/C Commitments;

 

(b)             increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender (it being
understood that no amendment, termination, waiver or consent with respect to any
condition precedent to funding, covenant or Default shall constitute an increase
in the Commitment or Loan of any Lender);

 

(c)              waive, extend or postpone any date fixed by this Agreement or
any other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 4.4(b) shall only require the consent of the
Required Lenders) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;

 

(d)             reduce the principal of, or the rate of interest specified
herein on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of
the proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that (i) only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the rate set forth in Section 5.1(b) during the
continuance of an Event of Default and (ii) only the consent of the Required
Revolving Credit Lenders shall be necessary to amend the definition of
Consolidated Total Net Leverage Ratio (or any defined term used therein) for
purposes of the Applicable Margin and Commitment Fee for Revolving Credit Loans
and Revolving Credit Commitments, in each case under this clause (ii) even if
the effect of such amendment would be to reduce the rate of interest on any Loan
or L/C Obligation or to reduce any fee payable hereunder;

 

(e)              change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(f)              change Section 4.4(b)(vi) in a manner that would alter the
order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly and adversely affected thereby;

 

(g)             except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or “Required Revolving Credit Lenders,” or “Required
Covenant Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
“Required Lenders” on substantially the same basis as the Loans and Commitments
are included on the Closing Date);

 

 

 



 119 

 

 

(h)             consent to the assignment or transfer by any Credit Party of
such Credit Party’s rights and obligations under any Loan Document to which it
is a party (except as permitted pursuant to Section 9.4), in each case, without
the written consent of each Lender;

 

(i)               release (i) all of the Subsidiary Guarantors (other than as
authorized in Section 11.9) or (ii) Subsidiary Guarantors comprising
substantially all of the value of the Guaranty Agreement, in any case, from the
Guaranty Agreement (other than as authorized in Section 11.9), without the
written consent of each Lender;

 

(j)               release all or substantially all of the Collateral or release
any Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

(k)             (i) amend or otherwise modify Section 9.13 (or for the purposes
of determining whether the Borrower is in compliance (or compliance on a Pro
Forma Basis) with Section 9.13, any defined term used therein), (ii) waive or
consent to any Default resulting from a breach of Section 9.13 or (iii) alter
the rights or remedies of the Required Covenant Lenders arising pursuant to
Article X as a result of a breach of Section 9.13, in each case, without the
written consent of the Required Covenant Lenders, provided that the amendments,
modifications, waivers and consents described in this clause (k) shall not
require the consent of any Lenders other than the Required Covenant Lenders;

 

provided, that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in subsections (a)
through (h) above shall not require the consent of any Lenders other than as
specified in such subsections (except that, subject to Sections 5.13 and 5.16,
the increase in the Commitment of any Lender shall also require the consent of
the Required Lenders);

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it (including any change in the amount of the L/C
Commitment of such Issuing Lender); (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time and (vi) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

 

 



 120 

 

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
or a portion of the outstanding Term Loans of a given Series (the “Refinanced
Term Loans”) with a replacement term loan tranche denominated in Dollars (the
“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus any prepayment premium, (b) the
Applicable Margin, pricing grid, if applicable, and prepayment premiums payable
upon a prepayment of such Replacement Term Loans shall in each case be
determined for such Replacement Term Loans by the Administrative Agent, the
applicable Lenders providing such Replacement Term Loans and the Borrower;
provided that the Effective Yield on such Replacement Term Loans shall not be
higher than the Effective Yield on such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing, (d) the Replacement Term Loans shall rank pari passu
in right of payment and security with all other Term Loans hereunder (provided
that any Replacement Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder, as specified in the applicable amendment
implementing the Replacement Term Loans), (e) the applicable amendment
implementing the Replacement Term Loans shall specify whether such Replacement
Term Loans constitute a Covenant Facility and (f) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing. The
Administrative Agent shall promptly notify each Lender as to the issuance of any
Replacement Term Loans. Each of the parties hereto hereby agrees that, upon the
effectiveness of any such issuance, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Replacement Term Loans incurred pursuant thereto (including any
amendments necessary to treat the Replacement Term Loans as a new Series of Term
Loans). Any such amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this paragraph. This paragraph
shall supersede any provisions in Sections 5.6 or this Section 12.2 to the
contrary.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 5.13 and 5.16 (including, without limitation, as applicable,
(1) to permit the Incremental Term Loans, the Incremental Revolving Credit
Increases, Extended Term Loans and Extended Revolving Credit Commitments to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loan Commitments, the Incremental Revolving
Credit Increase, the Extended Term Loan or Extended Revolving Credit Commitment,
as applicable, or outstanding Incremental Term Loans, outstanding Extended Term
Loans, outstanding Incremental Revolving Credit Increase or outstanding Extended
Revolving Credit Commitment, as applicable, in any determination of (i) Required
Lenders, Required Revolving Credit Lenders or Required Covenant Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

 

 

 



 121 

 

 

SECTION 12.3            Expenses; Indemnity.

 

(a)              Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, the Arrangers, the Syndication
Agent and the Co-Documentation Agents (including such expenses of any of their
respective Affiliates exercising or performing the rights or duties of the
Administrative Agent, the Arrangers, the Syndication Agent or the
Co-Documentation Agents that are included in an invoice of the Administrative
Agent, the Arrangers, the Syndication Agent or the Co-Documentation Agents, as
applicable) (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary legal counsel, and to the extent reasonably
necessary, one local counsel in each relevant jurisdiction or special counsel if
reasonably required for the Administrative Agent, the Arrangers, the Syndication
Agent and the Co-Documentation Agents, taken as a whole), in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the reasonable
and documented out-of-pocket fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)             Indemnification by the Borrower. The Borrower and each other
Credit Party shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, each Issuing Lender, each Arranger, the Syndication
Agent, each Co-Documentation Agent and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related costs and
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary counsel to all such Indemnitees, taken as a
whole, and appropriate local or special counsel to all such Indemnitees, taken
as a whole, if reasonably necessary, and solely in the case of an actual or
potential conflict of interest, one additional counsel (plus additional
appropriate local or special counsel) to each group of similarly affected
Indemnitees, taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Credit Party or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit Party or
any Subsidiary, (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party or
any Subsidiary thereof, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee, (B) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
a material breach by such Indemnitee of its obligations under the Loan Documents
or (C) result from a dispute among Indemnitees other than (1) any claims against
any Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent or as a syndication agent, co-documentation agent or arranger or similar
role contemplated by the Loan Documents and (2) any claims arising out of any
act or omission on the part of the Borrower or its Affiliates. This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

 

 



 122 

 

 

(c)              Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

(d)             Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, (i) the Borrower and each other Credit Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof and (ii) the
Administrative Agent, the Swingline Lender, each Issuing Lender and each Lender
shall not assert, and hereby waives, any claim against any Credit Party or any
Subsidiary or any Affiliate thereof, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of, or material breach under the Loan Documents by, such
Indemnitee.

 

 

 



 123 

 

 

(e)              Payments. All amounts due under this Section shall be payable
within ten (10) Business Days’ of demand therefor.

 

(f)              Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

SECTION 12.4            Right of Setoff. If an Event of Default described in
Section 10.1(a), (b), (h) or (i) has occurred and is continuing or, with the
consent of the Administrative Agent, if any other Event of Default has occurred
and is continuing, each Lender, each Issuing Lender and the Swingline Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or the Swingline Lender to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, such Issuing Lender or
the Swingline Lender, irrespective of whether or not such Lender, such Issuing
Lender or the Swingline Lender shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender or the Swingline Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.4 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, such Issuing Lender, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, such Issuing Lender and the Swingline Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender or the Swingline Lender
may have. Each Lender, each Issuing Lender and the Swingline Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 12.5            Governing Law; Jurisdiction, Etc..

 

(a)              Governing Law. This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 



 124 

 

 

(b)             Submission to Jurisdiction. The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in the Borough of Manhattan, and of
the United States District Court of the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, and each of
the parties hereto irrevocably and unconditionally submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by Applicable Law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

 

(c)              Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)             Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 12.6            Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.7            Reversal of Payments. To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of any of the Secured Parties or to any Secured Party directly or the
Administrative Agent or any Secured Party receives any payment or proceeds of
the Collateral or any Secured Party exercises its right of setoff, which
payments or proceeds (including any proceeds of such setoff) or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent, and each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.

 

 

 



 125 

 

 

SECTION 12.8            [Reserved].

 

SECTION 12.9            Successors and Assigns; Participations.

 

(a)              Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)             Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)               Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Series) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default under Section 10.1(a),
(b), (h) or (i) has occurred and is then continuing, the Borrower otherwise
consents;

 

 

 



 126 

 

 

(ii)             Proportionate Amounts. Each partial assignment of a Loan or
Commitment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes or Series on a non-pro rata basis;

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of the Credit
Facility and during the period commencing on the Closing Date and ending on the
date that is sixty (60) days following the Closing Date; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and provided, further,
that the Borrower’s consent shall not be required, but the Arrangers shall
consult with the Borrower in respect of any assignment, during the primary
syndication of the Credit Facility;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)            the consents of the Issuing Lenders and the Swingline Lender
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)            Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)             No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of its Subsidiaries or Affiliates, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Disqualified Lender.

 

(vi)            No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 

 



 127 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, or a Disqualified Lender or a Defaulting Lender,
which shall be null and void.)

 

(c)              Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Boise, Idaho, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)             Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates or a Disqualified Lender or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

 

 



 128 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant and that requires
the consent of each Lender or each affected Lender. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.9, 5.10 and
5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)              Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)              Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

 

 



 129 

 

 

SECTION 12.10         Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and that such disclosing party shall be
responsible for its Affiliates’ compliance with this Section), (b) to the extent
required or requested by, or required to be disclosed to, any regulatory or
similar authority purporting to have jurisdiction over such Person or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, such disclosing party
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, to the extent practically and lawfully permitted to do
so, inform the Borrower promptly in advance of any such disclosure), (c) to the
extent required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process (in which case, such
disclosing party shall, to the extent practically and lawfully permitted to do
so, inform the Borrower promptly in advance of any such disclosure), (d) to any
other party hereto, (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to the extent it consists of deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case, such disclosing party shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, to the extent practically and lawfully permitted to do so, inform the
Borrower promptly in advance of any such disclosure), (l) to the extent that
such information is independently developed by such Person, or (m) for purposes
of establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

 

 



 130 

 

 

SECTION 12.11         Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 12.12         All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as the Credit Facility
has not been paid in full.

 

SECTION 12.13         Survival.

 

(a)              All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)             Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XII and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before.

 

SECTION 12.14         Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 12.15         Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

 

SECTION 12.16         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)              Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lenders, the Swingline Lender and/or
the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

 

 



 131 

 

 

(b)             Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.17         Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid in full. No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 12.18         USA PATRIOT Act; Anti-Money Laundering Laws. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act or such Anti-Money
Laundering Law.

 

SECTION 12.19         No Advisory or Fiduciary Responsibility.

 

(a)              In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents and the Lenders is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger, Syndication Agent, Co-Documentation Agent
or Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers, the
Syndication Agent, the Co-Documentation Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers, the
Syndication Agent, the Co-Documentation Agents or the Lenders has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers, the Syndication
Agent, the Co-Documentation Agents and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

 

 



 132 

 

 

(b)             Each Credit Party acknowledges and agrees that each Lender, the
Arrangers, the Syndication Agent, the Co-Documentation Agents and any Affiliate
thereof may lend money to, invest in, and generally engage in any kind of
business with, any of the Borrower, any Affiliate thereof or any other person or
entity that may do business with or own securities of any of the foregoing, all
as if such Lender, Arranger, Syndication Agent, Co-Documentation Agent or
Affiliate thereof were not a Lender, Arranger, Syndication Agent or
Co-Documentation Agent or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Syndication Agent, the
Co-Documentation Agents, the Borrower or any Affiliate of the foregoing.  Each
Lender, the Arrangers, the Syndication Agent, the Co-Documentation Agents and
any Affiliate thereof may accept fees and other consideration from the Borrower
or any Affiliate thereof for services in connection with this Agreement, the
Credit Facilities or otherwise without having to account for the same to any
other Lender, the Arrangers, the Syndication Agent, the Co-Documentation Agents,
the Borrower or any Affiliate of the foregoing.

 

SECTION 12.20         Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of any other Loan Document which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

 

SECTION 12.21         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)              the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)             the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

 

 



 133 

 

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages to follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 134 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 



 

US ECOLOGY, INC., as Borrower

 


By: /s/ Eric L. Gerratt
Name: Eric L. Gerratt
Title: Executive Vice President and
          Chief Financial Officer

 



 

 

 

 

 

 

 

 

 

 

 

 135 

 

 

 

 

   

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

 


By: /s/ Mike Cenarrusa
Name: Mike Cenarrusa
Title: Vice President, Relationship Manager





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 136 

 

 

 

   

BANK OF AMERICA, N.A., as Issuing Lender and Lender

 

By: /s/ Daryl K. Hogge
Name: Daryl K. Hogge
Title: Senior Vice President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 137 

 

 

 



   

COMERICA BANK, as Issuing Lender and Lender

 

By: /s/ Ian Patterson
Name: Ian Patterson
Title: Vice President

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 138 

 

 



   

BMO HARRIS BANK N.A., as Lender

 

By: /s/ Joshua Hovermale
Name: Joshua Hovermale
Title: Director

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 139 

 

 



   

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

By: /s/ David Bryant Mitchell
Name: David Bryant Mitchell
Title: Executive Vice President


 

 

 

 

 

 

 

 

 

 

 

 



 140 

 

 

 

   



U.S. BANK NATIONAL ASSOCIATION, as Lender

 

By: /s/ Glenn Leyrer
Name: Glenn Leyrer
Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 141 

 

 



   

FIFTH THIRD BANK, as Lender

 

By: /s/ David Musicant
Name: David Musicant
Title: Senior Vice President

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 142 

 

 

 

   

CITIZENS BANK, N.A., as Lender

 

By: /s/ Caroline Conole
Name: Caroline Conole
Title: Assistant Vice President



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 143 

 

 

 

 

   

ZIONS BANK, N.A., as Lender

 

By: /s/ David R Slater
Name: David R Slater
Title: Senior Vice President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 144 

